REPÚBLICA DE BOLIVIA
CONTRATO DE OPERACIÓN
ENTRE

YACIMIENTOS PETROLÍFEROS
FISCALES BOLIVIANOS,

REPSOL YPF ESP BOLIVIA S.A.,

PETROLEX S.A.

EMPRESA PETROLERA ANDINA S.A.

Y PETROBRAS BOLIVIA S.A. A

==
CONTRATO DE OPERACIÓN

El presente Contrato de Operación se suscribe el 28 de octubre de 2006 entre las
partes indicadas en, y conforme a, las siguientes:

CLÁUSULAS

CLÁUSULA 1.
PARTES CONTRATANTES

1.1. Partes. De una parte YACIMIENTOS PETROLÍFEROS
FISCALES BOLIVIANOS (en lo sucesivo “YPFB”), una empresa pública creada por
Decreto Supremo de 21 de diciembre de 1936; y de otra parte REPSOL YPF ESP
BOLIVIA S.A., una compañía constituida de acuerdo a las leyes de la República de
Bolivia (en lo sucesivo “REPSOL”), debidamente registrada y con personería jurídica
aprobada por FUNDEMPRESA; PETROLEX S.A., una compañía constituida de
acuerdo a las leyes de Bolivia, debidamente registrada y con personería jurídica
aprobada en Bolivia por FUNDEMPRESA (en lo sucesivo “PETROLEX”); y
EMPRESA PETROLERA ANDINA S.A. una compañía constituida de acuerdo a las
leyes de Bolivia, debidamente registrada y con personería jurídica aprobada en Bolivia
por FUNDEMPRESA (en lo sucesivo “ANDINA”), y PETROBRAS BOLIVIA S.A.
una compañía constituida de acuerdo a las leyes de Bolivia, debidamente registrada y
con personería jurídica aprobada en Bolivia por FUNDEMPRESA (en lo sucesivo
“PETROBRAS”), y conjuntamente REPSOL, PETROLEX, ANDINA y PETROBRAS,
el “Titular” o las “Empresas Participantes”.

12 Participación de las Empresas Participantes. Los porcentajes
de participación de las Empresas Participantes en el consorcio que conforma al Titular

son los siguientes:

EMPRESA PARTICIPANTE Porcentaje
Participación /
REPSOL 30%
PETROLEX 30%
ANDINA 20% i
PETROBRAS 20% A
AÑ
1.3 Responsabilidad Solidaria. Cada una de las Empresas
Participantes será solidariamente responsable frente a YPFB del cumplimiento de todas
y cada una de las obligaciones del Titular conforme a este Contrato.

1.4 Operador. REPSOL ha sido designado por las Empresas
Participantes como el Operador bajo este Contrato, quién deberá cumplir con las
obligaciones del Titular conforme a este Contrato en nombre y representación de cada
una de las Empresas Participantes, en el entendido de que el incumplimiento del
Operador no relevará ni liberará a ninguna de las Empresas Participantes de su
responsabilidad solidaria antes prevista. Las Empresas Participantes podrán cambiar al
Operador y el Operador podrá renunciar a su condición de Operador, previo
consentimiento por escrito de YPFB. En caso de que YPFB negara dicho
consentimiento, lo hará de forma justificada.

CLÁUSULA 2.
ANTECEDENTES

YPFB celebra el presente Contrato con las Empresas Participantes de
conformidad con el Artículo 139 de la Constitución Política del Estado, la Ley de
Hidrocarburos No. 3058 de 17 de mayo de 2005 y el Decreto Supremo 28701,
promulgado el 1? de mayo de 2006. El presente Contrato será autorizado y aprobado
por el Poder Legislativo conforme al Artículo 59, (5) de la Constitución Política del
Estado.

CLÁUSULA 3.
DEFINICIONES E INTERPRETACIÓN

3.1 Definiciones. Se establecen las siguientes definiciones para los
efectos del presente Contrato:

“Abandono” significa todas las actividades de abandono, incluyendo sin
limitación el taponamiento y abandono de pozos, el desmontaje y retiro de plantas e
instalaciones y la restauración de los sitios utilizados para Operaciones Petroleras de
conformidad con las Leyes Aplicables y las Prácticas Prudentes de la Industria.

“Afiliada” significa, en relación con cualquier Persona, cualquier otra
Persona que, directa o indirectamente, ejerza Control sobre dicha Persona, esté sujeta al
Control por dicha Persona, o se encuentre bajo el Control común con dicha Persona.

“Año Calendario” o “Año” significa el periodo de doce (12) Meses que
comienza el primer Día de enero y que termina el último Día de diciembre de acuerdo al

calendario Gregoriano. AN y
AN
PA
“Año de Contrato” significa un periodo de doce (12) Meses
consecutivos, contado a partir de la Fecha Efectiva o a partir de la fecha de cualquier
aniversario del mismo.

“Área del Contrato” significa la superficie y el subsuelo
correspondiente, en la cual el Titular está autorizado, en los términos y condiciones
establecidos en este Contrato, a llevar a cabo Operaciones Petroleras, cuya ubicación,
delimitación y especificaciones se indican en el Anexo A, área que podrá ser

modificada conforme a este Contrato y las Leyes Aplicables.

“Área de Explotación” significa la porción del Área del Contrato
definida en el Artículo 39 de la Ley de Hidrocarburos y en el Plan de Desarrollo
respectivo, en el entendido de que las Áreas de Explotación existentes en la Fecha
Efectiva están indicadas en el Anexo A.

“Área de Retención” significa la porción del Área del Contrato definida
en el Artículo 40 de la Ley de Hidrocarburos, en el entendido de que las Áreas de
Retención existentes en la Fecha Efectiva están indicadas en el Anexo A.

“Boliviano” o “Bs” significa la moneda de curso legal de la República.

“Campo” significa el área debajo de la cual existen uno o más
reservorios de Hidrocarburos en una o más formaciones en la misma estructura O
entidad geológica.

“Caso Fortuito o Fuerza Mayor” significa todo acontecimiento
humano o natural, de carácter imprevisible y si previsible inevitable, que impida directa
o indirectamente, parcial o totalmente, el cumplimiento de las obligaciones de cada una
de las Partes bajo el presente Contrato y que no esté bajo control, no le haya sido
posible superar y no sea resultado de alguna culpa o negligencia de la Parte afectada.
Sujeto al cumplimiento de las condiciones antes estipuladas, Caso Fortuito o Fuerza
Mayor incluirá en forma enunciativa más no limitativa los siguientes hechos o actos que
impidan el cumplimiento de la Parte afectada de sus obligaciones derivadas del presente
Contrato: fenómenos de la naturaleza tales como tormentas, inundaciones, deslaves,
relámpagos y terremotos; incendios; actos de guerra (declarada o no); disturbios civiles,
motines, insurrecciones, sabotajes y terrorismo; desastres de transportación; y huelgas u
otras disputas laborales que no sean por motivo de incumplimiento de algún contrato
laboral por parte de la Parte afectada. Queda expresamente entendido que Caso Fortuito
o Fuerza Mayor no incluirá dificultad económica o cambio en las condiciones de
mercado.

“Contrato” significa el presente Contrato de Operación, incluyendo
todos los Anexos que se adjuntan al mismo (los cuales constituyen parte integral de este
Contrato), asi como todas las modificaciones o enmiendas que se hagan al mismo de
conformidad con sus términos. * (
“Control” significa el poder para dirigir, administrar o dictar la gestión
de políticas de administración de una empresa, ya sea mediante la tenencia de las
acciones o de cualesquiera otros valores con derecho a voto o mediante cualquier otro
medio, directo o indirecto.

“Costos” significa todos los costos, inversiones, gastos y obligaciones de
las Operaciones Petroleras, incluyendo los relacionados con Operaciones de
Exploración, Operaciones de Evaluación, Operaciones de Desarrollo, Operaciones de
Explotación y Abandono.

“Costos Recuperables” significa todos los Costos incurridos y
reportados por el Titular y que hayan sido aprobados por YPFB conforme al
Procedimiento Financiero y Contable.

“Cuenta de Abandono” tendrá el significado establecido en la Cláusula
24.5.

“Día” significa un día calendario.

“Día Hábil” significa los Días lunes, martes, miércoles, jueves o viernes,
excepto cuando sea un Día feriado de acuerdo con la legislación de la República.

“Documentos Técnicos” significa todos los estudios, reportes, hojas de
cálculo y bases de datos relativas al Área del Contrato o a la prestación de los servicios
objeto del presente Contrato.

“Dólares” o “US$” significa dólares de los Estados Unidos de América.

“Empresas Participantes” tendrá el significado establecido en la
Cláusula 1.1.

“Fases” significa las etapas en que se subdivide el Período de
Exploración según lo estipulado en la Cláusula 6.

“Fecha Efectiva” significa la fecha determinada de conformidad con la
Cláusula 5.

“Garantía Bancaria” significa una carta de crédito stand-by,
incondicional, irrevocable y ejecutable a su sola presentación, emitida a favor de YPFB
por un banco extranjero con una calificación de emisor de largo plazo en moneda
extranjera de al menos A- según la calificadora de riesgo Standard $: Poors o Fitch, Az
según la calificadora de riesgo Moody”s, o un nivel de calificación equivalente en caso
de tratarse de cualquier otra calificadora internacional, que de acuerdo con la Cláusula
18.2 garantiza el cumplimiento de las UTE aplicables a la Fase correspondiente,
garantía que deberá tomar la forma especificada en el Anexo B. / A

1]
1

-4-

“Garantía de Cumplimiento” significa la garantía de cumplimiento del
Contrato y las obligaciones de las Empresas Participantes bajo el Contrato, de acuerdo
con el modelo del Anexo C, que será otorgada por la casa matriz de cada una de las
Empresas Participantes.

“Hidrocarburos” significa los compuestos de carbono e hidrógeno,
incluyendo los elementos asociados, que se presentan en la naturaleza, ya sea en el
suelo o en el subsuelo, cualquiera sea su estado físico, que conforman el Gas Natural,
Petróleo y sus productos derivados.

“Hidrocarburos de Insumo” significa los Hidrocarburos utilizados
como combustible en las Operaciones Petroleras, quemados, venteados o reinyectados
al yacimiento, en la manera y cantidades aprobadas por el Ministerio, Hidrocarburos
que serán controlados y certificados por YPFB.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos
los Hidrocarburos de Insumo, y que serán recibidos por YPFB en el Punto de
Fiscalización, los cuales serán controlados y certificados por YPFB de acuerdo a lo
establecido en la Ley de Hidrocarburos.

“Hidrocarburos Producidos” significa el volumen total de
Hidrocarburos extraídos por el Titular en Boca de Pozo en el Área del Contrato.

“IDH” significa el Impuesto Directo a los Hidrocarburos aplicable bajo
la Ley de Hidrocarburos y su reglamento.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos No. 3058
del 17 de mayo de 2005, según la misma sea modificada, o cualquier legislación que la
sustituya.

“Leyes Aplicables” significa la Constitución Política del Estado, las
leyes, reglamentos, decretos, sentencias constitucionales, resoluciones administrativas y
demás normas promulgadas por cualquier autoridad competente en la República y que
se encuentren en vigor en el momento de que se trate.

“Materiales” significa todos los materiales, maquinarias, equipos,
herramientas, repuestos, artículos, suministros y otros, adquiridos, suministrados,
arrendados o poseídos de cualquier otra forma para su utilización en las Operaciones
Petroleras.

“Mes” significa un período consecutivo que comience a partir de un Día
específico en un Mes Natural y que termina el mismo Día del Mes Natural siguiente o,
de no existir, el siguiente Día.

“Mes Natural” significa un mes calendario. [ AN

—,

S-

pu)
“Ministerio” significa el Ministerio de Hidrocarburos y Energía de la
República o cualquier otro nombre que éste adopte.

“Operaciones de Desarrollo” significa todas las actividades llevadas a
cabo de conformidad con un Plan de Desarrollo para desarrollar un Campo que ha sido
declarado comercialmente explotable, incluyendo, sin limitación, las actividades
relacionadas con: la perforación, profundización y terminación de Pozos; proyectos de
recuperación primaria, secundaria y mejorada, así como mantenimiento de presión; la
ingeniería, construcción y erección o tendido de instalaciones o plantas de producción
(incluyendo, sin limitación: separadores; compresoras; generadores; bombas y tanques;
líneas de recolección, ductos y todas las instalaciones que se requiere sean instaladas
para la producción, mantenimiento de presión, tratamiento, almacenamiento y
transporte de Hidrocarburos): la adquisición y procura de todos los Materiales que
puedan ser requeridos o convenientes para las actividades anteriormente indicadas; y
todas las operaciones auxiliares y actividades requeridas o convenientes para optimizar
la conducción o resultado de las actividades anteriormente indicadas.

“Operaciones de Evaluación” significa todas las actividades llevadas a
cabo para evaluar los límites y la capacidad de producción de un Campo, incluyendo,
sin limitación: estudios geológicos y geofisicos; perforación de Pozos para evaluación;
estudios de reservas y otros estudios (incluyendo los reportes y estudios a que se refiere
la Cláusula 6.17); y todas las operaciones auxiliares y actividades requeridas o
convenientes para optimizar la conducción o resultado de las actividades anteriormente
indicadas.

“Operaciones de Exploración” significa todas las actividades
conducidas con miras a descubrir Hidrocarburos, incluyendo, sin limitación: todos los
estudios y actividades geológicos,  aerofotogramétricos,  gravimétricos,
magnetométricos, sísmicos, geoquímicos y otros estudios y actividades (incluyendo
interpretaciones, análisis y estudios relacionados) que tengan como objeto la
investigación debajo de la superficie para la ubicación adecuada de los Pozos; la
perforación, equipamiento y prueba de Pozos; la adquisición y procura de todos los
Materiales requeridos o convenientes para llevar a cabo las actividades anteriores; y
todas las operaciones auxiliares y actividades requeridas o convenientes para optimizar
la conducción y los resultados de las actividades antes indicadas.

“Operaciones de Explotación” significa todas las actividades llevadas a
cabo bajo el presente Contrato para la operación y mantenimiento de la producción de
un Campo, incluyendo de forma enunciativa y no limitativa, la perforación de Pozos de
desarrollo y de producción, tendido de líneas de recolección, construcción e instalación
de plantas de almacenaje, de procesamiento y separación de líquidos y licuables, de
recuperación primaria, secundaria y mejorada y toda otra actividad en el suelo y el
subsuelo dedicada a la producción, separación, procesamiento, compresión y
almacenaje de Hidrocarburos.

YA

-6-
“Operaciones Petroleras” significa todas las Operaciones de
Exploración, Operaciones de Evaluación, Operaciones de Desarrollo, Operaciones de
Explotación y Abandono que se lleven a cabo conforme a este Contrato.

“Operador” significa Repsol, que ha sido designado por las Empresas
Participantes, con la aprobación de YPFB, para llevar a cabo las Operaciones Petroleras
conforme a este Contrato.

“Partes” significa YPFB y las Empresas Participantes.

“Período de Exploración” significa el período para llevar a cabo
Operaciones de Exploración, según lo establecido en el Anexo E.

“Período de Retención” significa el plazo durante el cual el Titular
ejerce el derecho de retención de conformidad con el Artículo 40 de la Ley de
Hidrocarburos.

“Persona” significa cualquier persona natural o jurídica.

“Plan de Desarrollo” significa la programación de actividades que debe
ejecutar el Titular después de la Declaratoria de Comercialidad, para asegurar la
eficiente explotación de las reservas de Hidrocarburos en el Área del Contrato.

“Pozo” significa cualquier apertura efectuada en el suelo mediante
perforación o cualquier otra forma con el propósito de descubrir o extraer
Hidrocarburos, para inyección o para obtener datos relacionados con un yacimiento.

“Prácticas Prudentes de la Industria” significa las prácticas, métodos,
estándares y procedimientos generalmente aceptados y acatados por operadores
prudentes, hábiles, diligentes y con experiencia en materia de la exploración, desarrollo
y producción de Hidrocarburos, y que en el momento en cuestión, en el ejercicio de un
juicio razonable y a la luz de los hechos conocidos al momento de tomar una decisión,
se consideraria que obtendrían los resultados y finalidades planeados, maximizando los
beneficios económicos de la explotación de los yacimientos dentro del Área del
Contrato.

“Presupuesto” significa una estimación de Costos de todas las partidas
incluidas en un Programa de Trabajo preparado en apego al Procedimiento Financiero y
Contable e incluyendo como mínimo el desglose de las partidas presupuestales
correspondientes a Pozos, instalaciones, estudios, sísmica, gastos generales y
administrativos y Abandono.

“Presupuesto de Abandono” tendrá el significado establecido en la
Cláusula 24.3. 2

N 4

¡0

7-
“Procedimiento Financiero y Contable” significa el Procedimiento
Financiero y Contable estipulado en el Anexo D.

“Producción Comercial Regular” significa la producción regular y
sostenida de cualquier Campo, después de tomar en cuenta todos los factores
financieros y operacionales, factores que serán propuestos por el Titular en el Plan de
Desarrollo sujeto a la aprobación de YPFB.

“Programa de Trabajo” significa un programa pormenorizado de las
Operaciones Petroleras propuestas por el Titular y de los tiempos requeridos para cada
categoría de Operaciones Petroleras, que estará sujeto a la aprobación de YPFB.

“Programa Mínimo de Exploración” significa las UTE que el Titular
está obligado a llevar a cabo en cada Fase del Período de Exploración, de acuerdo con
la Cláusula 6.7 y el Anexo E.

“Punto de Fiscalización” significa el punto designado por YPFB, donde
se medirán y verificarán los Hidrocarburos Netos, según lo establece la Ley de
Hidrocarburos y el presente Contrato.

“República” significa la República de Bolivia.

“Retribución del Titular” significa el pago al Titular de los Costos
Recuperables y su utilidad de acuerdo a lo establecido en el presente Contrato.

“Subcontratistas” significa aquellas Personas que lleven a cabo
Operaciones Petroleras a solicitud y por cuenta del Titular conforme a la Cláusula 16.

“Titular” tendrá el significado establecido en la Cláusula 1.1.

“Unidad de Seguimiento y Control” significa la unidad supervisora de
la ejecución de las Operaciones Petroleras, que será nombrada por las Partes en sujeción
a la Ley de Hidrocarburos, sus reglamentos y la Cláusula 25.

“Unidades de Trabajo de Exploración (“UTE”)” significa las
obligaciones de trabajo, y su equivalencia en dinero, que el Titular deberá ejecutar
durante el Período Inicial de Exploración y durante el Período Adicional de Exploración
(de haberlo), conforme a lo dispuesto en la Cláusula 6.

“Valor Remanente” significa el valor remanente de los Hidrocarburos
Netos, después de pagar el IDH, las Regalías y Participaciones, según lo dispuesto por
la Ley de Hidrocarburos.

3.2 Otras Definiciones. Todos los demás términos utilizados en el
presente Contrato y definidos en la Ley de Hidrocarburos tendrán el significado
atribuido a los mismos en la Ley de Hidrocarburos, , (>

pa

-8-
3.3 Singular y Plural. Los términos definidos en la Cláusula 3.1
podrán ser utilizados en el presente Contrato tanto en el singular como en el plural.

3.4 Encabezados y Referencias. Los encabezados de las Cláusulas
del presente Contrato han sido insertados únicamente para propósitos de referencia y no
afectarán la interpretación del mismo. Toda referencia en el presente Contrato a
“Cláusulas” o “Anexos” se entenderá como referencia a las Cláusulas y Anexos del
presente Contrato, salvo que se indique lo contrario.

CLÁUSULA 4.
OBJETO DEL CONTRATO

4.1 Objeto. El presente Contrato tiene por objeto la ejecución por
parte del Titular de todas las Operaciones Petroleras dentro del Área del Contrato, a su
exclusiva cuenta y riesgo, de conformidad con lo establecido por la Ley de
Hidrocarburos y los términos y condiciones del presente Contrato, a cambio de recibir
de YPFB la Retribución del Titular. Para este fin, el Titular cubrirá todos los Costos y
proveerá todo el personal, tecnología, instalaciones, Materiales y capital necesarios para
la realización de las Operaciones Petroleras. YPFB no asumirá ningún riesgo ni
responsabilidad con respecto a las Operaciones Petroleras o los resultados de las
mismas.

4.2 Área del Contrato. Para los efectos de este Contrato el Área del
Contrato comprende:

Denominación del Área: Monteagudo, campo Monteagudo
Ubicación del Área: Zona 20

Departamento(s): Chuquisaca

Superficie Total: Parcelas 1,20

Hectáreas 3.000,00

Zona: Tradicional.

según se indica con más detalle en el Anexo A. El Área del Contrato podrá ser
modificada conforme a este Contrato y las Leyes Aplicables.

4.3 No Otorgamiento de la Propiedad. Este Contrato no confiere
al Titular en ningún momento ningún derecho de propiedad sobre los yacimientos de
Hidrocarburos, los cuales son y permanecerán en todo momento en propiedad del
Estado. Asimismo, este Contrato no confiere al Titular en ningún momento ningún
derecho de propiedad sobre los Hidrocarburos Producidos, los cuales serán y
permanecerán en propiedad de YPFB. [ AN

GA

-9-

CLÁUSULA 5.
PLAZO DEL CONTRATO

5.1 Fecha Efectiva. Este Contrato entrará en vigencia, después de su
aprobación por parte del Poder Legislativo, en la fecha de protocolización ante Notario
de Gobierno (la “Fecha Efectiva”).

5.2 Plazo. El término del presente Contrato es de treinta y un (31)
Años de Contrato, computables a partir de la Fecha Efectiva, salvo que sea terminado
anticipadamente de acuerdo con lo establecido en el presente Contrato o en las Leyes
Aplicables.

__ CLÁUSULA 6.
PERÍODO DE EXPLORACIÓN

6.1 Período Inicial_de Exploración. El Período Inicial de
Exploración tendrá la duración especificada en el Anexo E y se subdividirá en las Fases
indicadas en dicho Anexo E.

6.2 Periodo Adicional de Exploración. Con respecto a las partes
del Área del Contrato en las que se considere necesario otorgar un Período Adicional de
Exploración, YPFB determinará la duración de dicho período y de las Fases en las
cuales el mismo se subdividirá, así como las UTE y los volúmenes de trabajo a ser
ejecutados en cada Fase. El Período Adicional de Exploración aplicable a ciertas partes
del Área del Contrato está indicado en el Anexo E.

6.3 Renuncia y Devolución de Áreas. El Titular podrá renunciar a
sus derechos con respecto a cualquier porción del Área del Contrato mediante
notificación por escrito a YPFB con sesenta (60) Días de anticipación, siempre y
cuando el Titular haya cumplido con sus correspondientes obligaciones bajo este
Contrato hasta ese momento. Al finalizar cada Fase del Período de Exploración el
Titular llevará a cabo la renuncia y devolución de áreas de acuerdo con los Artículos 36
y 37 de la Ley de Hidrocarburos y con el Reglamento correspondiente.

6.4 Retención de Campos. Si el Titular efectúa un descubrimiento
de uno o más Campos que no puedan ser declarados comerciales por las causas
establecidas en el Artículo 40 de la Ley de Hidrocarburos, el Titular podrá retener el
Campo por un plazo que será fijado por YPFB de acuerdo con las condiciones
específicas de tal Campo y que en ningún caso implicará una prorroga del plazo
estipulado en la Cláusula 5.2. Durante el Periodo de Retención, el Titular deberá
cumplir con lo establecido en el reglamento respectivo. El Período de Retención
aplicable a ciertas Partes del Area del Contrato está indicado en el Anexo E.

6.5 Programa de Trabajo y Presupuesto para Operaciones de
Exploración. Durante el Período de Exploración, el Titular deberá presentar a YPFB
para su aprobación los Programas de Trabajo y Presupuestos anuales, los cuales dePe:

"A

ma

incluir las obligaciones relativas a las UTE de acuerdo con lo estipulado en esta
Cláusula 6. El Programa de Trabajo y Presupuesto para el primer Año del Contrato
deberá ser presentado dentro de los noventa (90) Días siguientes a la Fecha Efectiva.
Como resultado de los avances de los trabajos de exploración, el Titular podrá realizar
cambios al Programa de Trabajo y Presupuesto aprobados, siempre que cuente con la
aprobación previa a dichos cambios por parte de YPFB.

6.6 Notificación y Condiciones para Proceder con la Siguiente
Fase. Con treinta (30) Días de anticipación al vencimiento del término de la Fase en la

que se encuentre, el Titular deberá notificar a YPFB su decisión de ingresar a la
siguiente Fase. El derecho del Titular de ingresar a la Fase siguiente a aquella en la que
se encuentre, estará sujeto al cumplimiento oportuno de sus obligaciones de ejecución
de las UTE para la Fase en la que se encuentre. En caso de que el Titular decida
continuar, junto con la notificación deberá entregar a YPFB para su aprobación, el
Programa de Trabajo y Presupuesto para la siguiente Fase. Si el Titular no efectúa la
notificación o no entrega la Garantía Bancaria dentro de este plazo, se aplicará lo
establecido en la Cláusula 23.1(a) en relación con la porción del Área del Contrato en
cuestión.

6.7 Programa Mínimo de Trabajo para el Período de
Exploración. La duración de cada Fase del Período de Exploración, así como el monto

mínimo que el Titular deberá invertir, y su equivalente en UTE, aplicables para cada
Fase, está especificada en el Anexo E. Dicho monto mínimo de inversión deberá
ejecutarse en los volúmenes de trabajo y en las actividades aprobadas previamente por
YPFB en los Programas de Trabajo y Presupuestos correspondientes.

6.8 Volúmenes de Trabajos. La cantidad de UTE a realizar en cada
Fase será establecida en volúmenes de trabajos, incluyendo, sin limitación, kilómetros
sísmicos y pozos de exploración. Los volúmenes de trabajos serán aprobados por
YPFB y su cumplimiento será condición indispensable para evaluar y certificar el
cumplimiento de la obligación relativa a las UTE. La ejecución de las UTE será
realizada por el Titular conforme a lo establecido en el reglamento aplicable.

6.9 Traspaso de UTE. Las UTE realizadas por el Titular en exceso
de aquellas requeridas en cualquier Fase, serán acreditadas a favor del Titular, a cuenta
de las obligaciones de UTE que tenga que realizar en las siguientes Fases.

6.10 UTE No Cumplidas. Si por causas no atribuibles a YPFB o a
Caso Fortuito o Fuerza Mayor, el Titular no cumpliera las actividades incluidas en el
Programa de Trabajo, al final de cada una de las Fases, pagará a YPFB el valor de las
UTE no realizadas. Estos valores serán los consignados en el Presupuesto
correspondiente y no serán considerados Costos Recuperables. Si el objetivo de la
actividad se cumpliera plenamente sin utilizar la cantidad de UTE asignada, la
diferencia será sumada a la cantidad de UTE por cumplir, correspondiente a la siguiente
Fase. Asimismo, si el Titular no puede terminar cualquier actividad por razones

técnicas debidamente justificadas a satisfacción de YPFB, el Titular no estará obligado >,

al

_L
a pagar las penalidades previstas en esta Cláusula 6.10 pero deberá cumplir con la UTE
faltantes en actividades relativas a la siguiente Fase. En aquellos casos en que proceda
el pago de penalidades conforme a esta Cláusula 6.10, si el Titular no realiza el pago
correspondiente, YPFB podrá hacer efectiva la Garantía Bancaria correspondiente a la
Fase en cuestión sin perjuicio de aplicar las disposiciones de la Cláusula 23.1.

6.11 Perforación de Pozos. Antes de perforar un Pozo, el Titular
presentará a YPFB el programa de perforación y el Presupuesto para el mismo con el
estimado de la profundidad, junto con las especificaciones técnicas que sean requeridas,
según su interpretación de la información sísmica. Una vez aprobado el programa, el
Titular estará obligado a perforar el Pozo como mínimo hasta la profundidad estimada y
dentro de las especificaciones técnicas requeridas, excepto cuando existan causas
justificadas aprobadas por YPFB. El Titular deberá someter a la aprobación de YPFB
los programas específicos de perforación y Presupuestos para cada Pozo, con la debida
anticipación antes de la fecha de inicio de su ejecución.

6.12 Reportes de Perforación. Durante la perforación de un Pozo
exploratorio y hasta la terminación de las operaciones de perforación, el Titular enviará
a YPFB de forma diaria y semanal, un reporte de perforación en el cual se indicará entre
otros: las operaciones realizadas, la profundidad alcanzada, la evidencia de
hidrocarburos y cualquier otra información de importancia, tal como los resultados de
los registros eléctricos que realice el Titular.

6.13 Pruebas de Formación. Si el Titular decide realizar una prueba
de formación en un Pozo exploratorio, notificará tal decisión a YPFB con diez (10) Días
Hábiles de antelación al comienzo de la prueba de formación. Conjuntamente con la
notificación el Titular enviará a YPFB el programa previsto para la realización de la
prueba de formación. YPFB se reserva el derecho de requerir al Titular la realización
de tales pruebas y registros si así lo considera razonable.

6.14 Notificación de Resultados. Una vez efectuada la prueba de
formación, el Titular remitirá a YPFB los datos que emergen directamente de la prueba,
dentro de los quince (15) Días Hábiles siguientes contados a partir de la finalización de
ésta. En un plazo de noventa (90) Días desde la finalización de las pruebas de
formación, el Titular remitirá a YPFB la información relevante conjuntamente con los
estudios técnicos e informes post prueba de formación. Asimismo realizará una
recomendación preliminar sobre la conveniencia o no de realizar una evaluación sobre
el posible Descubrimiento. YPFB analizará la información presentada y hará conocer al
Titular las observaciones que estime pertinentes en un plazo de diez (10) Días Hábiles.

6.15 Programa de Evaluación. El Titular presentará a YPFB para su
aprobación el Programa de Trabajo para Operaciones de Evaluación con su
correspondiente Presupuesto, en un plazo de noventa (90) Días contados a partir de que
concluya la perforación del Pozo exploratorio en cuestión que comprenderá todas las
operaciones necesarias para la evaluación del Descubrimiento conforme a las Prácticas
Prudentes de la Industria. El Programa de Trabajo incluirá como mínimo lp siguiente: ON

f A

-12-
(a) mapa y coordenadas del área del prospecto que será evaluado;

(b) informe de los estudios y trabajos realizados que llevaron al
Descubrimiento de Hidrocarburos;

(c) estudios sísmicos a realizar;

(d) cantidad estimada y ubicación posible de los Pozos de evaluación
a perforar;

(e) programas preliminar de perforación para los Pozos de
evaluación;

(50 medidas de seguridad y protección ambiental relacionadas con las
Operaciones de Evaluación; y

(2) programa de ejecución de las Operaciones de Evaluación.

YPFB emitirá su aprobación o no al Programa de Trabajo y el
correspondiente Presupuesto en un plazo de treinta (30) Días.

Una vez aprobado por YPFB el Programa de Trabajo y el Presupuesto, el
Titular iniciará la ejecución del Programa de Trabajo de acuerdo al cronograma
establecido. Posteriormente, y en cualquier momento, el Titular podrá presentar para la
aprobación de YPFB modificaciones al Programa de Trabajo para las Operaciones de
Evaluación y Presupuesto.

6.16 Hidrocarburos Extraídos durante los Períodos de Pruebas.
Los Hidrocarburos obtenidos en la producción de prueba para determinar las
características del Campo y los caudales de producción, se entregarán a YPFB en un
lugar previamente acordado por las Partes, en caso de que tal entrega y recepción sea
posible. Dichos hidrocarburos serán contabilizados como parte de los Hidrocarburos
Netos cuando sean entregados en el punto acordado.

6.17 Reporte de Evaluación. Una vez terminadas las Operaciones de
Evaluación, el Titular presentará a YPFB, en un plazo de cuarenta y cinco (45) Días, un
informe detallado al respecto, según lo establecido en el Reglamento de Devolución y
Retención de Áreas.

CLÁUSULA 7.
PERIODO DE EXPLOTACION

7.1 Declaratoria de Comercialidad. Una vez efectuado un
Descubrimiento Comercial, el Titular deberá presentar la Declaratoria de Comercialidad
a YPFB para su aprobación, acompañada de toda la información especificada en el

reglamento aprobado por la autoridad estatal competente, en un plazo no mayor de A

-13-
treinta (30) Días contados a partir de la fecha de entrega del reporte de evaluación a que
se refiere la Cláusula 6.17.

7.2 Consideraciones para la Elaboración del Plan de Desarrollo.
Una vez presentada la Declaratoria de Comercialidad de un Campo, YPFB notificará al

Titular el destino esperado de la producción futura del mismo, así como los contratos de
comercialización y transporte bajo los cuales YPFB venderá y transportará dicha
producción. YPFB mantendrá informado al Titular sobre cualquier cambio a los
términos y condiciones de dichos contratos. Cuando los Hidrocarburos a ser producidos
en el Campo en cuestión, requieran la apertura de nuevos mercados o la contratación de
nueva capacidad de transporte, el Titular brindará, en los términos permitidos por las
Leyes Aplicables, su apoyo y pericia técnica a YPFB durante la negociación de
contratos de comercialización y/o transporte. Para tal efecto, YPFB y el Titular
coordinaran sus esfuerzos para lograr la mejor valorización posible de los
Hidrocarburos a ser producidos en el Campo, en el entendido de que YPFB mantendrá
el control sobre la comercialización y el poder de decisión con respecto a los contratos
de comercialización y transporte. YPFB y el Titular celebrarán un Acuerdo de Entrega
de Hidrocarburos en el cual se deberá establecer las condiciones de entrega para el
Campo (volumen, evolución del perfil de producción, paradas de mantenimiento, fuerza
mayor, etc,), que refleje las condiciones de los contratos de comercialización. En este
acuerdo se establecerá el precio al cual los Hidrocarburos serán valorizados de
conformidad con los contratos de comercialización.

7.3 Suspensión del Plan de Desarrollo. Antes de que el Titular
invierta cantidades substanciales conforme al Plan de Desarrollo, Programas de Trabajo
y sus respectivos Presupuestos, el Titular podrá suspender sin responsabilidad la
implementación de dicho Plan de Desarrollo y Programas de Trabajo cuando YPFB no
cuente con los contratos referidos en la Cláusula 7.2 o se presentaren retrasos en la
construcción de la capacidad de transporte requerida conforme a lo establecido por
YPFB. Cuando dejen de presentarse dichas circunstancias, el Titular deberá
inmediatamente actualizar y reasumir la implementación del Plan de Desarrollo y los
Programas de Trabajo de que se trate.

7.4 Plan de Desarrollo. Dentro del plazo de ciento ochenta (180)
Días contados a partir de la fecha de la notificación al Titular referida en la primera
oración de la Cláusula 7.2, el Titular deberá presentar a YPFB, para su aprobación, un
Plan de Desarrollo del o los Campos, basado en la combinación de factores técnicos,
económicos y de mercado que hagan rentable su explotación, incluyendo como mínimo
lo siguiente:

(a) una descripción del desarrollo propuesto para el Campo y de su
programa gerencial;

(b) detalles sobre: (i) el trabajo geológico y de yacimientos
efectuado, junto con los perfiles de simulación de producción, con el fin de obtener la
mejor alternativa de agotamiento; (ii) las instalaciones de producción, tratamiento ya

“7

transporte a ser ubicadas en el Área del Contrato; (iii) instalaciones de transporte y
almacenaje para Hidrocarburos desde el Área del Contrato; y (iv) instalaciones,
independientemente de su ubicación, que estén conectadas con cualquiera de las
instalaciones mencionadas en (ii) y (iii) anteriores, y que (o cuya operación) puedan
afectar la integridad, administración u operación de éstos;

(c) los perfiles de producción para todos los Hidrocarburos,
incluyendo las posibles inyecciones durante la duración del Desarrollo, incluyendo el
comienzo de la producción;

(d) la fecha de inicio proyectada para la Producción Comercial
Regular;

(e) una propuesta de cronograma para el cumplimiento de las
obligaciones establecidas en el Titulo VII, Capítulo 1 de la Ley de Hidrocarburos;

(0 una propuesta del Titular para garantizar la seguridad, salud y
bienestar de las personas que participen o estén relacionadas con las Operaciones
Petroleras;

(2) las propuestas del Titular para: (i) la utilización de bienes y
servicios bolivianos; (ii) entrenamiento y empleo de ciudadanos y residentes
permanentes de Bolivia; y (iii) el procesamiento de Hidrocarburos;

(h) los Costos de capital estimados que cubran las Operaciones de
Desarrollo;

169) informe de reservas probadas, probables y posibles, los
parámetros de producción, el número y espaciamiento de los Pozos, sus ubicaciones y
profundidades, así como las instalaciones, equipos e infraestructura;

(6) plan de instalaciones dentro y fuera del Área del Contrato,
incluyendo almacenamiento y transporte, y plazos programados de ejecución de las
distintas fases del Plan de Desarrollo;

(k) propuesta de ubicación del Punto de Fiscalización, así como los
sistemas de medición y calibración para la fiscalización de los Hidrocarburos;

(1 programa de las actividades e inversiones hasta el inicio de la
Producción Comercial Regular del Campo; y

(m) cualquier otro dato e información ON solicitado por

YPFB que sea relevante para la aprobación del Plan de Desarrollo 38 mn

-15-

YPFB emitirá su aprobación o no al Plan de Desarrollo basado en la
combinación de factores técnicos, económicos y de mercado que hagan rentable su
explotación en un plazo de treinta (30) Días.

7.5 Desarrollo de Campo. El Titular deberá comenzar las
Operaciones de Desarrollo del Campo dentro de ciento ochenta (180) Días a partir de la
fecha de aprobación del Plan de Desarrollo por YPFB e implementarlo de forma
ininterrumpida a partir de ese momento.

7.6 Modificación al Plan de Desarrollo. El Titular podrá presentar
para la aprobación de YPFB modificaciones al Plan de Desarrollo. El Titular no podrá
implementar tales modificaciones hasta que cuente con la aprobación previa y por
escrito de YPFB.

7.7 — Incumplimiento de Presentación del Plan de Desarrollo. Si
después de aprobada la Declaratoria de Comercialidad, el Titular no presenta a YPFB
para su aprobación el Plan de Desarrollo en el plazo establecido, el presente Contrato se
dará por terminado con respecto a la porción del Área del Contrato en cuestión, de
acuerdo con lo establecido en la Cláusula 23.1.

7.8 Descubrimiento Comercial que se Extienda Fuera del Área

del Contrato. Si un Descubrimiento Comercial se extiende a áreas fuera del Área del
Contrato, se aplicará el Artículo 45 de la Ley de Hidrocarburos.

, 7.9 Desarrollo de Áreas de Explotación. El Titular desarrollará las
Areas de Explotación de acuerdo con los Planes de Desarrollo, Programas de Trabajo y
Presupuestos aprobados por YPFB de conformidad con esta Cláusula 7.

7.10 Programas de Trabajo y Presupuestos. El primer Programa de
Trabajo y Presupuesto para el Año en que se aprobó el Plan de Desarrollo se presentará
por el Titular a YPFB, para su aprobación, dentro de los sesenta (60) Días siguientes a
la fecha en que se le notificó la aprobación del Plan de Desarrollo. Los Programas de
Trabajo y Presupuestos para los Años subsiguientes serán presentados por el Titular a
YPFB, para su aprobación, antes del 30 de septiembre del Año anterior, de acuerdo con
la Cláusula 3 del Anexo D. Cualquier modificación a dichos Programas de Trabajo y
Presupuestos que excedan el porcentaje establecido en el Procedimiento Financiero y
Contable, requerirá también de la aprobación de YPFB, de acuerdo con lo establecido
en el Anexo D.

7.11 Inversión Después del Punto de Fiscalización. El Titular
deberá incluir en el Plan de Desarrollo las instalaciones necesarias para transportar los
Hidrocarburos Netos desde el Punto de Fiscalización hasta un sistema de Transporte.
Los Costos en que incurra el Titular con motivo de tales inversiones serán considerados

Costos Recuperables. N YE

Al

-16-

7.12 Caudal de Producción. A partir del Año en que se prevea el
inicio de la Producción Comercial Regular, el Titular incluirá en sus Programas de
Trabajo un pronóstico de producción por Pozo y por Campo. El caudal de producción
propuesto por el Titular estará sujeto a la aprobación de YPFB, que además tendrá la
facultad de modificarlo en el marco de las condiciones técnicas específicas del Campo.
El Titular deberá llevar a cabo las Operaciones de Explotación acorde con los
volúmenes de producción aprobados, incluyendo cualquier modificación a los mismos
que YPFB hubiese dispuesto.

7.13 Modificaciones del Caudal de Producción. Cuando por
razones técnicas y justificadas, durante un período de treinta (30) Días, existan
variaciones de más del diez por ciento (10%) respecto al caudal de producción
aprobado, en un plazo de quince (15) Días contados a partir de concluidos los treinta
(30) Días anteriormente establecidos, el Titular propondrá las modificaciones
debidamente justificadas al caudal de producción, las cuales estarán sujetas a la
aprobación de YPFB.

7.14 Incumplimiento de Comenzar Operaciones de Desarrollo.
Transcurridos treinta (30) Días a partir de la fecha de aprobación de un Programa de

Trabajo y Presupuesto por YPFB, sin que el Titular haya iniciado las Operaciones de
Desarrollo en el Campo correspondiente. YPFB podrá dar por terminado este Contrato
con respecto a dicho Campo, de acuerdo a lo establecido en la Cláusula 23.1(c).

7.15 Mercado Interno. En caso de desabastecimiento en el mercado
interno de Hidrocarburos o de necesidades adicionales del mismo, YPFB destinará una
parte de la producción comercial de Hidrocarburos al referido mercado, de conformidad
con la Ley de Hidrocarburos. YPFB y el Titular buscarán conjuntamente soluciones
técnicas y comerciales para satisfacer esta demanda adicional. En caso de que las
necesidades adicionales requieran el Desarrollo de un Campo en el Área del Contrato,
YPFB y el Titular deberán acordar conjuntamente las condiciones técnicas y
comerciales que viabilicen el desarrollo del Campo. Esta comercialización de parte de
YPFB se repartirá de forma equitativa entre los distintos Campos en producción y
nuevos proyectos de desarrollo en la República.

7.16 Renuncia. Tratándose de Áreas en Explotación, el Titular podrá
renunciar a sus derechos con respecto a cualquier porción del Área del Contrato
mediante notificación por escrito a YPFB con ciento ochenta (180) Días de
anticipación, siempre y cuando el Titular haya cumplido con sus correspondientes
obligaciones bajo este Contrato hasta ese momento.

' CLÁUSULA 8.
MEDICIÓN DE LOS HIDROCARBUROS NETOS

De conformidad con el Artículo 18 de la Ley de Hidrocarburos, para

efectos de pago de Regalías, Participaciones e IDH, así como para el gálculo de la MN

/

-17- oN

y

4
á

==
Retribución del Titular, la medición de los Hidrocarburos Netos se realizará conforme a
las Prácticas Prudentes de la Industria y las reglas y procedimientos siguientes:

8.1 Volumen y Calidad. El volumen y la calidad de los
Hidrocarburos Netos deberán medirse y determinarse de forma continua en los Puntos
de Fiscalización, de acuerdo con las normas establecidas en el reglamento
correspondiente. YPFB deberá proceder a verificar los volúmenes y la calidad de los
Hidrocarburos Netos recibidos en el Punto de Fiscalización para su posterior
certificación al Ministerio.

8.2 Equipos de Medición. Los equipos de medición deberán contar
con la aprobación de YPFB, quien verificará el cumplimiento de las normas
establecidas en el reglamento correspondiente.

8.3 Instalación, Operación, Mantenimiento y Calibración del
Equipo de Medición. La instalación, operación, mantenimiento y calibración de los
equipos de medición estarán a cargo del Titular, bajo la supervisión de YPFB. El
Titular podrá realizar las acciones anteriormente mencionadas por sí mismo o a través
de terceros, manteniéndose siempre el Titular como responsable ante YPFB.

8.4 Certificación del Equipo de Medición. La verificación y
certificación de que los equipos de medición están aptos y miden los volúmenes y la

calidad de Hidrocarburos dentro de los parámetros de exactitud establecidos por YPFB,
se realizará con una frecuencia de tres (3) Meses por una compañía independiente
aprobada por YPFB.

8.5 Registros. El Titular deberá llevar registros completos y exactos
de todas las mediciones de los Hidrocarburos Netos, debiendo entregar a YPFB copia
auténtica de dichos registros. Los representantes de YPFB y de las autoridades
competentes tendrán acceso, en días y horas hábiles y previa notificación al Titular, a
inspeccionar dichos registros y tendrán derecho a inspeccionar y examinar los equipos
de medición y gráficos, así como efectuar junto con el Titular las pruebas de calibración
en los períodos acordados, con la finalidad de establecer los factores admisibles de
corrección por temperatura, presión, gravedad específica y otros.

8.6 Mal Funcionamiento del Equipo de Medición. Si como
resultado de cualquier examen o prueba, resulta que cualquiera de los componentes de
los equipos de medición está fuera de especificación, descompuesto o ajustado
incorrectamente, el Titular, a costa suya, deberá repararlo inmediatamente y asegurarse
de que se encuentra en correcto estado de funcionamiento en un plazo no mayor a
setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir la
notificación de este hecho por parte de YPFB.

8.7 Reemplazo del Equipo de Medición. Si el Titular decide por
causas debidamente justificadas reemplazar A instrumento o aparato de

-18-

==.

ZE
medición, lo notificará a YPFB con dos (2) Días Hábiles de anticipación para que sus
representantes estén presentes cuando la operación se lleve a cabo.

8.8 Incumplimiento de la Obligación de Reemplazo del Equipo de
Medición. Si el Titular incumpliera con la reparación o el reemplazo de los

componentes del equipo de medición en los plazos señalados en esta Cláusula 8, estará
sujeto a las sanciones y disposiciones señaladas en el reglamento correspondiente.

8.9 Situación de Emergencia. No se permitirá que el flujo de
Hidrocarburos se efectúe sin el debido control regulado por la Ley de Hidrocarburos y
este Contrato. En caso de situación de emergencia, con la intención de evitar la
interrupción de la producción, YPFB y el Titular de mutuo acuerdo podrán utilizar las
instalaciones de medición del sistema de transporte mientras dure esta situación.

CLÁUSULA 9.
NORMAS TÉCNICAS Y DE SEGURIDAD, QUEMA Y
VENTEO DE GAS NATURAL Y MEDIO AMBIENTE

9.1 Uso _de Técnicas Adecuadas. El Titular deberá ejecutar las
Operaciones Petroleras utilizando técnicas y procedimientos aceptados por las Prácticas
Prudentes de la Industria, a fin de establecer niveles de producción acordes con
prácticas eficientes y racionales para la extracción de Hidrocarburos y para la
conservación de yacimientos y en conformidad con lo establecido en las Leyes
Aplicables.

9.2 Quema y Venteo de Gas Natural. La quema y venteo de

cualquier volumen de Gas Natural que no pueda ser comercializado o inyectado en el
yacimiento de acuerdo con las Prácticas Prudentes de la Industria, deberá llevarse a
cabo conforme a las Leyes Aplicables.

9.3 Obligaciones Ambientales. El Titular cumplirá con todas las
obligaciones ambientales y las disposiciones contenidas en las Leyes Aplicables,
conforme a las Prácticas Prudentes de la Industria.

9.4 Comité de Monitoreo Socio-Ambiental. El Titular deberá,
dentro de los sesenta (60) Días siguientes a la Fecha Efectiva, nombrar a un
representante que forme parte del Comité de Monitoreo Socio-Ambiental con el
objetivo de cumplir las previsiones contenidas en al Artículo 131 de la Ley de
Hidrocarburos.

9.5 Situación de Emergencia. De presentarse una situación de
emergencia o contingencia extraordinaria que requiera de acciones inmediatas, el
Titular tomará las acciones que considere apropiadas conforme a las Prácticas Prudentes
de la Industria para resguardar la seguridad de las personas y las instalaciones, aún
cuando dichas acciones no estén contempladas en el Programa de Trabajo. En estos
casos, el Titular deberá informar a la brevedad posible a YPFB, la naturaleza de lay

AN

A

y
-19- / .
emergencia o contingencia y las acciones tomadas y deberá tomar cualquier otra acción
o medida que razonablemente le solicite YPFB.

CLÁUSULA 10.
PROPIEDAD Y USO DE MATERIALES E INSTALACIONES

10.1 Materiales e Instalaciones. La propiedad de todos los
Materiales e instalaciones adquiridos por el Titular a partir de la Fecha Efectiva para ser
utilizados en las Operaciones Petroleras y que hayan sido considerados como Costos
Recuperables, pasará a YPFB, sin cargo ni gravamen alguno, en la fecha que ocurra
primero entre (i) la fecha en que hayan sido completamente amortizados de acuerdo a lo
establecido en el Anexo D o (ii) la fecha de terminación del presente Contrato por
cualquier causa independientemente del grado de amortización de los Materiales e
instalaciones. Mientras que el Titular sea propietario de los Materiales e instalaciones
utilizados en las Operaciones Petroleras, no podrá enajenarlos, gravarlos o retirarlos sin
el consentimiento previo de YPFB, y no podrá usarlos para un objeto distinto al de este
Contrato. Durante la vigencia de este Contrato, en aquellos casos en que la propiedad
de dichos Materiales e instalaciones se transfiera a YPFB con anterioridad a su
terminación, el Titular tendrá el derecho de uso para el cumplimiento del objeto previsto
en el presente Contrato, sin cargo alguno, de todos los Materiales e instalaciones cuya
propiedad hubiera sido transferida a YPFB conforme a este Contrato.

10.2 Mantenimiento. El Titular mantendrá todos los Materiales e
instalaciones utilizados en las Operaciones Petroleras en buen estado de funcionamiento
y al finalizar este Contrato, por cualquier causa, el Titular dejará dichos Materiales e
instalaciones en condiciones de funcionamiento.

CLÁUSULA 11.
DISPONIBILIDAD DE LA PRODUCCIÓN

111 Hidrocarburos de Insumo. El Titular podrá utilizar
Hidrocarburos Producidos para las Operaciones Petroleras, ya sea como combustible o
para quema o venteo autorizado, libre de costos y cargos hasta los niveles autorizados
por el Ministerio. En caso de que el volumen de los Hidrocarburos de Insumo exceda el
nivel autorizado por el Ministerio, el valor de dicho volumen excedente será descontado
de la Retribución del Titular, con base en el cálculo realizado para el pago de Regalías.
Todos los Hidrocarburos de Insumo serán fiscalizados y certificados por YPFB de
conformidad con el Artículo 18 de la Ley de Hidrocarburos y los reglamentos
correspondientes, y con apego a las disposiciones pertinentes sobre conservación de
yacimientos de Hidrocarburos.

11.2 Hidrocarburos Netos. Los Hidrocarburos Netos serán medidos
y analizados en los Puntos de Fiscalización para ser entregados a YPFB de acuerdo a lo
establecido en la Ley de Hidrocarburos y en este Contrato. /
e

y

-20-
CLÁUSULA 12.
PATENTES, REGALÍAS, PARTICIPACIONES, IMPUESTOS Y BONOS

12.1 Reembolsos por Patentes. Los reembolsos a YPFB por pago de
patentes aplicables al Area del Contrato, serán efectuados por el Titular en los montos
correspondientes y siguiendo los procedimientos señalados en los Artículos 47 al 51 de
la Ley de Hidrocarburos y sus reglamentos.

12.2 Pago de Regalías, Participaciones e IDH. El pago de Regalías,

Participaciones e IDH que corresponde al presente Contrato será realizado por YPFB.
YPFB proveerá al Titular mensualmente certificados que evidencien el pago de las
Regalías, Participaciones e IDH que correspondan a este Contrato. YPFB garantiza al
Titular que permanecerá indemne de cualquier reclamo o responsabilidad frente a las
autoridades competentes en relación con dichos pagos y se obliga a asumir las
responsabilidades fiscales que pudieran surgir por la falta de pago de las Regalías,
Participaciones e IDH derivadas de este Contrato.

12.3 Obligaciones Tributarias. YPFB, el Titular y las Empresas
Participantes estarán sujetos en todos sus alcances, en lo que les corresponda, a lo
establecido en las Leyes Aplicables, incluyendo a lo establecido en el Código Tributario
Boliviano Ley N* 2492, Texto Ordenado de la Ley N” 843 y sus reglamentos.

12.4 Bono. No se realizará el pago de ninguna suma por concepto del
Bono al que se hace referencia en el artículo 67 de la Ley de Hidrocarburos, en
consideración a los antecedentes descritos en la Cláusula 2 de este Contrato.

CLÁUSULA 13.
RETRIBUCION DEL TITULAR

13.1 Pago de Regalías, Participaciones e Impuestos. El valor de los
Hidrocarburos Netos recibidos por YPFB en el Punto de Fiscalización en cualquier Mes

Natural será aplicado por YPFB primeramente al pago de la Regalía Departamental, la
Regalía Nacional Compensatoria, la Participación del Tesoro General de la Nación
(TGN) y el Impuesto Directo a los Hidrocarburos (IDH).

13.2 Retribución del Titular. La Retribución del Titular por parte de
YPFB, una vez iniciada la producción comercial de uno o varios Campos en el Área de
Contrato, constituirá el único pago, compuesto por:

(a) Costos Recuperables. Del Valor Remanente, YPFB pagará al
Titular los Costos Recuperables de acuerdo con lo establecido en el Anexo F. Los
Costos Recuperables serán aprobados por YPFB y auditados según el Procedimiento
Financiero y Contable establecido en el presente Contrato y el Anexo D; y A,

MA

21-

(b) Utilidad. Una vez descontados los Costos Recuperables del
Titular, según se establece en la Cláusula 13.2(a), YPFB pagará al Titular las utilidades
que corresponda según lo establecido en el Anexo F del presente Contrato.

13.3 Participación de YPFB. Todos los demás ingresos derivados de
los Hidrocarburos Netos, después de realizar los pagos correspondientes a los servicios
de transporte y compresión adeudados a las empresas prestadoras de dichos servicios y
efectuar los pagos a que se refieren las Cláusulas 13.1 y 13.2, le pertenecerán a YPFB,
en el entendido de que YPFB asumirá las obligaciones del Titular conforme a los
contratos de transporte y compresión con efectos a partir de la Fecha Efectiva.

13.4 Base del Cálculo. La Retribución del Titular se calculará en
función del volumen de los Hidrocarburos Netos entregados en el Punto de
Fiscalización y el precio de venta establecido en los contratos de comercialización
referidos en la Cláusula 7.2 descontados los costos de transporte y compresión cuando
fueran aplicables, desde el punto de entrega establecido en los respectivos contratos.

13.5 Costos Recuperables Acumulados. Cuando en cualquier
período el monto destinado al pago de Costos Recuperables conforme a la Cláusula
13.2(a) no sea suficiente para cubrir todos los Costos Recuperables acumulados, la
diferencia será considerada como saldo inicial para los Costos Recuperables en el
siguiente período, en el entendido de que (i) los Costos Recuperables no cubiertos no
devengarán intereses, y (ii) si al concluir la vigencia de este Contrato el Titular no ha
cubierto todos los Costos Recuperables acumulados, el Titular asumirá la pérdida
económica correspondiente sin que ésta pueda ser repercutida de forma alguna a YPFB.

13.6 Contraprestación Única. Queda expresamente convenido que
la Retribución del Titular constituirá el único pago a ser efectuado por YPFB por las
Operaciones Petroleras realizadas por el Titular bajo este Contrato, y de que YPFB no
garantiza en forma alguna la rentabilidad de este Contrato al Titular ni que el Titular
recuperará las inversiones en que incurra.

CLÁUSULA 14.
MECANISMO DE PAGO

14.1 Separación de Cuentas. En los contratos de comercialización
que YPFB suscriba o que haya suscrito, acordará con el o los compradores de los
Hidrocarburos Netos una cláusula por la que se establezca que la Retribución del Titular
durante la vigencia de este Contrato será pagada directamente al Titular en una cuenta
bancaria que éste designe, en apego a la instrucción por Mes vencido realizada
conforme a las Cláusulas 14.2 y 14.3.

14.2 Administración. El Titular someterá a la aprobación de YPFB
los cálculos relativos a los distintos rubros que deberán ser cancelados (Regalías,
Participaciones e IDH; costos de transporte y compresión; participación de YPFB;

-22- ==
Retribución del Titular). YPFB y el Titular comunicarán conjuntamente al comprador el
monto a ser depositado en la cuenta designada por el Titular.

14.3 Diferendo de pago. En caso de un diferendo entre YPFB y el
Titular relativo al cálculo de la Retribución del Titular, las Partes instruirán al
comprador de los Hidrocarburos Netos de la siguiente manera.

(a) Si el diferendo versa sobre los Costos Recuperables, el cálculo de
la Retribución del Titular se realizará excluyendo los costos impugnados por YPFB; y

(b) Si el diferendo versa sobre el cálculo del Factor B a los efectos
del pago de la utilidad, el cálculo de la utilidad se realizará tomando como base el
Factor B calculado por YPFB.

En el evento de desacuerdo entre YPFB y el Titular relativo al pago de la Retribución
del Titular, las Partes se reunirán con el objetivo de resolver el diferendo con
anterioridad a la finalización del Mes en curso. En caso de que las Partes lleguen a un
acuerdo en relación con tal diferendo, YPFB y el Titular realizarán la conciliación
necesaria en la instrucción correspondiente al Mes inmediato posterior a dicho acuerdo.
En caso de no llegar a un acuerdo, las Partes podrán someter la controversia a los
mecanismos de resolución previstos en la Cláusula 22.3 siendo para este caso, el
dictamen pericial vinculante para las Partes. En caso de que se de por terminado este
Contrato conforme a lo dispuesto en el mismo, YPFB mandará a los compradores de los
Hidrocarburos Netos las instrucciones de pago que considere apropiadas.

14.4 Procedimiento de Pago. YPFB y el Titular acordarán un
procedimiento que regule los mecanismos operativos para la aplicación de lo dispuesto
en esta Cláusula 14.

14.5 Moneda de Pago. La Retribución del Titular a efectos del
presente Contrato será pagado por YPFB en Dólares.

14.6 Facturas. Con anterioridad al pago de cualquier porción de la
Retribución del Titular que hubiese sido devengada, las Empresas Participantes deberán
entregar a YPFB las facturas correspondientes que cumplan con los requisitos fiscales
de acuerdo con las Leyes Aplicables, incluyendo el Impuesto al Valor Agregado.

CLÁUSULA 15.
OBLIGACIONES DE LAS PARTES

15.1 Obligaciones del Titular. Además de sus otras obligaciones
estipuladas en este Contrato, el Titular deberá:

(a) Conducir las Operaciones Petroleras de forma continua y
conforme a las Leyes Aplicables, las Prácticas Prudentes de la Industria, los Planes de /

-23- SS

Desarrollo, Programas de Trabajo y Presupuestos aprobados por YPFB, y los demás
términos y condiciones del presente Contrato;

(b) Entregar los volúmenes necesarios para atender la demanda del
mercado interno de acuerdo con los requerimientos de las Leyes Aplicables;

(c) Emplear personal calificado así como suministrar todos los
recursos necesarios, para la ejecución de las Operaciones Petroleras y obtener
oportunamente todos los Materiales requeridos para la ejecución de las mismas,
debiendo asegurarse que estén de acuerdo con las normas y Prácticas Prudentes de la
Industria;

(d) Responsabilizarse de los Hidrocarburos Producidos hasta su
recepción por parte de YPFB en los Puntos de Fiscalización;

(e) Presentar un programa de inversiones para la renovación y
modernización tecnológica de las plantas y demás instalaciones que actualmente operan
en el Área del Contrato de acuerdo con las Prácticas Prudentes de la Industria. Este
programa de inversiones deberá ser presentado a los sesenta (60) Días posteriores a la
Fecha Efectiva del presente Contrato, para su aprobación por YPFB;

(5 Abrir y mantener las cuentas corrientes bancarias en un banco en
la República, que serán utilizadas entre otros fines, para cubrir sus operaciones
denominadas en Bolivianos;

(2) Suministrar a YPFB toda la información, datos e interpretaciones
relacionados con las Operaciones Petroleras, tales como datos científicos y técnicos
obtenidos en razón de sus trabajos, perfiles eléctricos, sónicos, radiactivos y otros,
cintas y líneas sísmicas, muestras de Pozos, núcleos, testigos de formación, mapas,
informes topográficos, geológicos, geofísicos, geoquímicos y de perforación, así como
cualquier otra información similar e informes de evaluación geológica, geofísica y de
Campos, junto con los planos y documentos correspondientes;

(h) Mantener en la República registros completos de todas las
Operaciones técnicas realizadas conforme a este Contrato;

(1) Suministrar a YPFB toda la información sobre la existencia de
riquezas mineras, hidráulicas y de otro tipo que se descubran como resultado de las
Operaciones Petroleras; y abstenerse de explotar recursos naturales distintos de los
Hidrocarburos que se descubran en el Área del Contrato;

0) Mantener una sucursal o subsidiaria en la República y a un
representante legal, ambos con domicilio legal en la República, de acuerdo con las
Leyes Aplicables | /

-24-
(k) Abstenerse de perforar desde el Área del Contrato ningún Pozo
que pueda atravesar la proyección vertical de sus límites, sin el consentimiento expreso
de YPFB;

(0) Ofrecer las más amplias facilidades para que los representantes
de YPFB, del Ministerio, autoridades tributarias y ambientales realicen inspecciones de
las Operaciones Petroleras y en todas las instalaciones, oficinas, registros y libros
contables e información relacionada con las Operaciones Petroleras. Los representantes
de YPFB y demás autoridades y funcionarios estatales deberán cumplir las normas

ambientales y de seguridad aplicables en el sitio de operaciones;

(m) Asegurar que los Hidrocarburos descubiertos en el Área del
Contrato no se derramen o desperdicien en cualquier otra forma, y evitar el daño a los
estratos que contengan Hidrocarburos y a los que contengan depósitos de agua;

(n) Cumplir con todas las obligaciones establecidas en el Título Vil
de la Ley de Hidrocarburos referido a los derechos de los pueblos campesinos,
indígenas y originarios;

(o) Obtener todas las autorizaciones ambientales y de las instancias
correspondientes que se requieran para realizar las Operaciones Petroleras y, al concluir
cada trabajo, realizar la restauración del área afectada de conformidad con su
correspondiente Declaratoria de Impacto Ambiental (DIA) o Declaratoria de
Adecuación Ambiental (DAA), todo ello en cumplimiento de lo establecido en el Título
VIH Capítulos I y 1 de la Ley de Hidrocarburos, del reglamento respectivo y de
cualesquiera otras Leyes Aplicables;

(p) Mantener informados permanentemente a la Unidad de
Seguimiento y Control y a YPFB del desarrollo de todas las actividades efectuadas
durante la vigencia de este Contrato, mediante informes diarios, semanales y mensuales
sobre el progreso de las Operaciones Petroleras, informes globales al término de cada
operación específica, así como todos los informes requeridos y establecidos en el
presente Contrato y sus Anexos;

(q) Recibir estudiantes o egresados de educación técnica o superior
relacionados con la industria petrolera, sin asumir responsabilidades por sus riesgos,
para que realicen prácticas y estudios en los Campos del Área del Contrato y en las
oficinas del Titular en la República. El número, tiempo y fechas serán acordados entre
YPFB y el Titular. El Titular adicionalmente entregará una ayuda económica mensual,
por estudiante, que no será considerada como Costo Recuperable. Se entenderá que no
existe relación laboral de dependencia alguna entre quienes realicen tales prácticas y
estudios, ni con el Titular ni con YPFB. El Titular suscribirá los respectivos contratos
de aprendizaje conforme a la legislación pertinente:

(5 Exigir a sus Subcontratistas que en las Operaciones Petroleras,
adopten las medidas para proteger la vida, el derecho de propiedad, sembradíos,|

-25-

cosechas, pesca, flora y fauna silvestre y otros derechos vinculados a la protección
social y del medio ambiente, conforme a las Leyes Aplicables:

(s) Dar preferencia a la contratación de los bienes producidos en la
República y servicios prestados por empresas nacionales, siempre y cuando dichos
bienes y servicios se ofrezcan en condiciones similares de calidad, precio y
disponibilidad, en el momento, lugar y en las cantidades requeridas;

(0 Responsabilizarse, de acuerdo a las Leyes Aplicables, por
cualquier pérdida o daño causados a terceros por sus Subcontratistas o sus empleados,
por acción u omisión y deberá indemnizar al Estado o a sus dependencias y a terceros,
según corresponda, por las responsabilidades emergentes de dichos actos u omisiones,
liberando a YPFB de toda responsabilidad. Estos costos no serán considerados Costos
Recuperables;

(u) Cumplir con las Leyes Aplicables en materia de derechos de
propiedad industrial e intelectual de terceros, liberando a YPFB y al Estado y a sus
dependencias de cualquier reclamo que pueda resultar por el uso indebido o no
autorizado de dichos derechos;

(y) Comunicar inmediatamente a YPFB cualesquiera procedimientos
arbitrales, judiciales o administrativos en que sea parte o estuviere de algún modo
involucrado, en relación con el presente Contrato; y

(w) Asumir frente a YPFB la responsabilidad por cualesquiera
pérdidas, perjuicios, daños, acción, juicio o procedimiento ocasionados por actos
ilícitos, negligencia, culpa grave o dolo de sus empleados o Subcontratistas, y eximirá a
YPFB de toda reclamación y responsabilidad que de ello emane. Los costos incurridos
por el Titular en cualquiera de las cuestiones antes mencionadas no se considerarán
Costos Recuperables. Queda entendido que el Titular será solamente responsable por
daños directos excluyéndose toda responsabilidad por las consecuencias mediatas o
remotas de su acción u omisión.

() Tomar las medidas pertinentes en las situaciones de emergencia y
de Caso Fortuito o Fuerza Mayor.

15.2 Obligaciones de YPFB. Además de sus otras obligaciones
estipuladas en este Contrato, YPFB tendrá las siguientes obligaciones:

(a) Suministrar la información y datos que YPFB tenga disponible y
que el Titular no tenga en su posesión y en relación al Área del Contrato, debiendo el
Titular pagar el costo que acuerden las Partes si la información es suministrada por
YPFB, o las tarifas aprobadas para la provisión de información administrada por el
Centro AN Información Hidrocarburífera (CNIH) cuando sea esta última quien

la suministre;
ÓN
J 1

26-

—

(b) Cooperar con el Titular, a requerimiento de éste, en las gestiones
administrativas que tenga que efectuar ante las autoridades de la República, no siendo
responsable de los resultados obtenidos ante estas autoridades. En tal caso, el Titular
asumirá todos los gastos en que incurra YPFB, los cuales serán considerados como
Costos Recuperables;

(c) Asumir frente al Titular la responsabilidad por cualesquiera
pérdidas, perjuicios, daños, acción, juicio O procedimiento ocasionados por actos
ilícitos, negligencia, culpa grave o dolo de sus empleados o Subcontratistas, y eximirá al
Titular de toda reclamación y responsabilidad que de ello emane. Queda entendido que
YPFB será solamente responsable por daños directos excluyéndose toda
responsabilidad por las consecuencias mediatas o remotas de su acción u omisión.

(d) Cooperar con el Titular para obtener en el marco de las Leyes
Aplicables, los derechos de paso, uso o servidumbre requeridos para las Operaciones
Petroleras. En tal caso, el Titular asumirá todos los gastos en que incurra YPFB, los
cuales serán considerados como Costos Recuperables; y

(e) Supervisar todas las Operaciones Petroleras realizadas por el
Titular bajo el presente Contrato.

CLÁUSULA 16.
SUBCONTRATISTAS Y PERS!

16.1  Subcontratistas.

(a) El Titular tiene el derecho de utilizar Subcontratistas para la
provisión de equipos y servicios especializados de conformidad con lo establecido en
esta Cláusula 16. El Titular y sus Subcontratistas serán empresas autónomas, por lo que
su personal es contratado por su exclusiva cuenta y riesgo, siendo los únicos
responsables por el cumplimiento de las obligaciones laborales o patronales que
provengan o emanen de la Ley General del Trabajo, del Código de Seguridad Social, de
la Ley de Pensiones, de los contratos individuales o colectivos que hayan celebrado con
su personal, no existiendo relación laboral entre YPFB, el Titular, los Subcontratistas
del Titular y su personal. Así como con lo establecido en el Código Tributario
Boliviano Ley N* 2492, el Texto Ordenado de la Ley N” 843 y sus respectivos
reglamentos.

(b) Cuando en la contratación de servicios petroleros, el Titular
contrate a alguna de las Empresas Participantes o sus Afiliadas, deberá solicitar
autorización previa a YPFB.

(c) El Titular no podrá fraccionar de forma innecesaria los procesos
de licitación con el objetivo de evitar los umbrales establecidos en la Cláusula 16.2. 73,

27-

/ P
16.2 Proceso de Licitación Internacional para Subcontratos. El

Titular deberá realizar los siguientes procedimientos licitatorios en función de los
distintos montos previstos para cada contrato a ser concluido para las Operaciones
Petroleras (los montos están expresados en Dólares):

Procedimiento A Procedimiento B Procedimiento €

Inferior a | entre 350.000,00 y | superior a
350.000.00 4.000.000,00 4.000.000,00

L

(A) Procedimiento A:

El Titular podrá suscribir el contrato con el Subcontratista que considere
mejor calificado sin obligación de realizar una licitación.

(B) Procedimiento B:
El Titular deberá:
(MM adjudicar el contrato mediante proceso de licitación;

(2) informar a YPFB el nombre de las compañías que habrá
de invitar a la licitación;

(3) agregar a la lista de compañías a invitar aquellas que sean
sugeridas por YPFB y retirar aquellas cuya participación
YPFB desaconseje de forma justificada en un plazo de
catorce (14) Días de recepción de la información;

(4) informar a YPFB de la compañía seleccionada y enviarle
una copia de la versión final del contrato.

(0) Procedimiento C
El Titular deberá:
(D) adjudicar el contrato mediante proceso de licitación;

(2) informar a YPFB el nombre de las compañías que habrá >
de invitar a la licitación;

(€) agregar a la lista de compañías a invitar aquellas que sean
sugeridas por YPFB y retirar aquellas cuya participación
YPFB desaconseje de forma justificada en un plazo de

17

ae lo A
catorce (14) Días de recepción de la información;

(4) someter a la aprobación de YPFB la elección de la
compañia seleccionada, en el entendido de que YPFB con
causa justificada podrá detener el proceso licitatorio y/o
instruir el inicio de un nuevo proceso licitatorio;

(5) YPFB deberá hacerle saber al Titular su aprobación o
rechazo del resultado del proceso licitatorio en un plazo
de diez (10) Días Hábiles, en el entendido de que (i) si
YPFB no notifica al Titular su aprobación dentro de dicho
plazo, se entenderá aprobado y (ii) YPFB no podrá negar
su aprobación de forma injustificada;

(6) enviar a YPFB una copia de la versión final del contrato;
y

0) en caso de que un nuevo proceso licitatorio fuera
ordenado por YPFB, los plazos del Programa de Trabajo
se adecuarán en consecuencia.

16.3 Personal. En la contratación de su propio personal, el Titular
deberá dar preferencia a personas nacionales calificadas y con experiencia en la función
requerida, en el entendido de que, de conformidad con el Artículo 15 de la Ley de
Hidrocarburos, en ningún momento el personal extranjero del Titular podrá exceder el
quince por ciento (15%) de la nómina de empleados del Titular. El Titular deberá
contar con personal nacional en todos los niveles jerárquicos, medios, técnicos,
administrativos y laborales.

16.4 Capacitación de Personal. YPFB definirá, en coordinación con
el Titular, durante la vigencia del presente Contrato, programas anuales de capacitación:

(a) Para el personal boliviano del Titular a fin de que pueda sustituir
progresivamente al personal extranjero en el ejercicio de puestos especializados y/o de
alto nivel; y

(b) Parael personal de YPFB, que éste designare. /
4

Los costos en los que incurra el Titular por estos conceptos se considerarán Costos
Recuperables.

16.5 Legislación Laboral El Titular y sus Subcontratistas están

obligados a cumplir todas las disposiciones laborales y de seguridad social de la
República. /

AN 7

29-

CLÁUSULA 17.
SEGUROS

17.1 Disposición General. Las obligaciones, responsabilidades y
riesgos del Titular conforme al presente Contrato son independientes de la contratación
de los seguros a que se hace referencia en esta Cláusula 17 y, en consecuencia. el
alcance de las obligaciones y responsabilidades derivadas de la asunción de tales riesgos
no podrán reducirse en perjuicio de YPFB o de terceros en la medida de la contratación
de los mencionados seguros o por la falta de la contratación o cobertura suficiente de
ellos.

17.2 Cobertura de Seguro. Con el objeto de cubrir los riesgos
inherentes a la realización de las Operaciones Petroleras, el Titular deberá obtener y
mantener en pleno vigor y efecto las pólizas de seguros requeridas conforme a las
Prácticas Prudentes de la Industria y las Leyes Aplicables. Estos seguros deberán
cubrir, entre otros riesgos:

+ La pérdida o daño a los bienes, materiales, equipos e instalaciones utilizados
por el Titular en las Operaciones Petroleras;

e Los daños personales, daños a terceros y riesgos de contaminación asociados
con las Operaciones Petroleras;

e El control y/o descontrol de los pozos de gas y/o petróleo emergente de las
Operaciones Petroleras;

+ Vida en Grupo y Accidentes Personales para funcionarios dependientes
directos e indirectos del Titular así como para los visitantes a los campos e
instalaciones de las Operaciones Petroleras objeto del presente Contrato.

Los costos de estos seguros serán considerados Costos Recuperables. En caso de que el
Titular (1) no cuente con las coberturas de seguro a que se refiere esta Cláusula, o (ij) no
renueve, no las mantenga en vigor o actúe negligentemente en la efectivización de una
cobertura, el Titular asumirá todos los costos de reposición, reparación e indemnización
y estos costos no serán considerados Costos Recuperables.

17.3 Renuncia a la Subrogación. En todas las pólizas
proporcionadas por el Titular para la ejecución del presente Contrato, se incluirá una
renuncia a la subrogación de los aseguradores contra YPFB y todos sus cesionarios,
Afiliadas, mandatarios, funcionarios, directores, empleados, asesores, aseguradores o
emisores de pólizas, así como una renuncia a cualquier derecho de los aseguradores a
una compensación o contra-reclamación, ya sea mediante un endoso o de cualquier otra
manera, en relación con cualquier tipo de responsabilidad de cualquiera de aquellas

personas aseguradas en cualquiera de las pólizas. / A /

-30-
17.4 Pago del Deducible. El Titular asumirá el pago de cualquier y
todo deducible aplicable bajo las pólizas de seguros. El pago de deducibles se
considerarán Costos Recuperables.

17.5 Aseguradoras. Cada póliza de seguro deberá ser contratada bajo
términos, condiciones y con aseguradoras legalmente establecidas en la República, con
una calificación crediticia de cuando menos Al de Fitch (o equivalente), emitida por
una agencia calificadora independiente de prestigio internacional.

17.6 Notificaciones. En relación a cualquier póliza a que se refiere
esta Cláusula 17, el Titular deberá notificar de inmediato a YPFB la ocurrencia de
cualquiera de los siguientes hechos: (i) cualquier pérdida que esté cubierta por una
póliza; (11) cualquier disputa con una aseguradora; (iii) la falta de pago de cualquier
prima; (iv) la falta de mantenimiento en pleno vigor y efecto, por cualquier razón, de
cualquier póliza; y (v) cualquier cambio de cobertura.

17.7 Certificaciones. Dentro de los treinta (30) Días contados a partir
del momento de contratación de las pólizas requeridas conforme a esta Cláusula 17, y
en cada aniversario subsiguiente a tal fecha, el Titular deberá entregar a YPFB un
certificado emitido por sus aseguradores en el cual éstos confirmen lo siguiente: (i) el
nombre de la compañía aseguradora que emitió la póliza; (ii) el alcance (incluyendo
confirmación de la renuncia al derecho de subrogación a que se hace referencia en la
Cláusula 17.3), cobertura, deducibles, exclusiones, límite y Día de vencimiento de la
póliza; (iii) que la póliza está en pleno vigor y efecto a la fecha de certificación; (iv) que
el Titular ha efectuado todos los pagos de primas correspondientes; y (v) que YPFB,
sus representantes habilitados y empleados, han sido nombrados como asegurados
adicionales en tal póliza.

17.8 Duración de las Pólizas. Salvo por estipulación en contrario,
todas las pólizas requeridas por esta Cláusula 17 deberán ser válidas cuando menos por
un año. En caso de que el Titular no obtenga o no renueve cualquier póliza a tiempo,
YPFB tendrá la opción de (i) renovar por cuenta del Titular tales pólizas; o (ii) rescindir
el presente Contrato por haberse constituido el incumplimiento del Titular conforme a la
Cláusula 23.1(e).

17.9 Moneda de Pago. Las indemnizaciones a cobrar por las pólizas
requeridas conforme a esta Cláusula 17 deberán ser denominados y pagaderos en
Dólares.

17.10 Seguros de los Subcontratistas. El Titular exigirá como
condición de contratación a todos sus Subcontratistas, que en todo momento durante el
período en que participen en la realización de las Operaciones Petroleras, suministren y
mantengan en pleno vigor y efecto pólizas de seguros similares a las establecidas en
esta Cláusula 17, o bien, de que sus Subcontratistas estén cubiertos por los seguros del
Titular. A /

/ l

31- ZA

17.11 Cumplimiento con las Leyes Aplicables. En la contratación de
las pólizas de seguros, el Titular cumplirá con la legislación vigente sobre esta materia
en la República.

17.12 Destino de los Beneficios. El Titular y los Subcontratistas
destinarán inmediatamente cualquier pago que reciban conforme a las pólizas de
seguros a reparar o reemplazar cualquiera de los activos o instalaciones dañados o
destruidos.

17.13 Costos en Exceso. En el evento de que el Titular invierta un
costo mayor al costo recibido por las compañias aseguradoras por concepto de daños o
pérdidas a los productos, Materiales o instalaciones relacionadas con las Operaciones
Petroleras, el costo pagado en exceso por el Titular será considerado Costo
Recuperable, siempre que no haya mediado dolo, culpa grave o negligencia conforme a
las Prácticas Prudentes de la Industria, por parte del Titular.

17.14 Falta de Pago o de Cobertura. En caso de que una compañía
aseguradora retenga o rehúse el pago de una reclamación por dolo, culpa o negligencia
del Titular, las Empresas Participantes, los Subcontratistas o cualquier Afiliada, el
Titular asumirá los costos de reparación, reposición y/o indemnización, y esos costos no
se considerarán Costos Recuperables.

CLÁUSULA 18.
GARANTÍAS

18.1 Garantía de Cumplimiento. En cumplimiento del Articulo 67
inciso d) de la Ley de Hidrocarburos, dentro de los veinte (20) Días siguientes a la
aprobación por parte del Poder Legislativo de este Contrato, cada una de las Empresas
Participantes entregará a YPFB la Garantía de Cumplimiento debidamente legalizada
por las instancias correspondientes.

18.2 Garantía Bancaria. Es obligación del Titular presentar una
Garantía Bancaria respecto a la ejecución de las UTE antes del inicio de cada una de las
Fases correspondiente, por el monto que resulte de multiplicar las UTE
correspondientes a esa Fase por el valor unitario vigente a tiempo de la presentación de
las respectivas Garantías Bancarias. En el cálculo se tomarán en cuenta los créditos de
UTE de las Fases anteriores que pudiera tener el Titular. Las Garantías Bancarias
podrán tener plazos de vencimiento anuales, en el entendido de que YPFB tendrá
derecho de hacer efectivas las Garantías Bancarias si éstas no son renovadas antes de su

vencimiento. /
a /
y /

-32-

=S
CLÁUSULA 19.
CONTABILIDAD Y AUDITORIA

19.1 Costos en Relación com Operaciones Petroleras. Toda
operación contable realizada de acuerdo a las estipulaciones de este Contrato en

relación con sus operaciones, cualquiera sea la moneda empleada y lugar de pago, será
debidamente consignada en el registro contable del Titular en la República en base a lo
devengado. Todas y cada una de estas operaciones contables serán la base para el
cálculo de los Costos del Titular en relación con sus operaciones. Una vez que dichos
Costos hayan sido (i) previstos en un Presupuesto aprobado por YPFB, (ii) incurridos y
reportados por el Titular en apego al Procedimiento Financiero y Contable, y (iii)
aprobados por YPFB en apego al Procedimiento Financiero y Contable, constituirán
Costos Recuperables.

19.2 Revisión de Costos. YPFB podrá aprobar como Costo
Recuperable en cada período, los Costos que en principio considere aceptables, sin
perjuicio de su derecho a revisarlos posteriormente, si considerara que dicha aprobación
preliminar no debió proceder por no cumplir con los requerimientos previstos en este
Contrato o las Leyes Aplicables. Para esta revisión, YPFB tendrá un plazo de
veinticuatro (24) Meses después del cierre del correspondiente Año calendario.

19.3 Auditoría de Costos Recuperables. YPFB, dentro del plazo
definido en la Cláusula 19.2, podrá realizar auditorias trimestrales de los Costos
Recuperables conforme a la Cláusula 8 del Procedimiento Financiero y Contable.

19.4 Obligación de Mantener Registros. El Titular deberá mantener
permanentemente en sus oficinas en la República los libros de contabilidad, sus
soportes y evidencias, así como los registros en los cuales se aprecien sus actividades
bajo este Contrato, incluyendo los Costos incurridos, ingresos percibidos, volumen y
valor de los Hidrocarburos Producidos y Netos. Estos registros deberán ser
conservados por un plazo de cinco (5) Años.

19.5 Moneda, Idioma y Procedimientos de los Registros. La
contabilidad del Titular deberá ser llevada a los efectos del presente Contrato en
Bolivianos, en idioma español y de acuerdo a las normas de contabilidad generalmente
aceptadas en la República.

19.6 Registro de la Moneda. Todos los ingresos y gastos en
cualquier moneda diferente a Bolivianos deberán registrarse en los libros del Titular al
tipo de cambio oficial publicado por el Banco Central de Bolivia, del último Día Hábil
anterior a la fecha de la transacción. Los ingresos y gastos financieros que resulten de
este cambio deberán ser acreditados o debitados a las cuentas del Contrato, según lo
establecido en el Anexo D.

Ñ A

-33-
19.7 Otras Inspecciones y Auditorias. Los libros de contabilidad del
Titular estarán disponibles, de acuerdo a la legislación vigente, para ser inspeccionados
y auditados por la autoridad competente para propósitos fiscales. El Estado, a través de
la autoridad tributaria competente, podrá abrir cargos dentro del plazo de prescripción y
cómputo de la misma establecidos en el Código Tributario.

19.8 Procedimiento Financiero y Contable. El Procedimiento
Financiero y Contable forma parte del presente Contrato como Anexo D.

_ CLÁUSULA 20.
CESIÓN Y CAMBIO DE CONTROL

20.1 Cesión. Ninguna de las Partes podrá ceder, gravar o transferir,
total o parcialmente, este Contrato o sus derechos u obligaciones derivadas del mismo,
sin el consentimiento previo y por escrito de YPFB y el Ministerio, salvo (1) la facultad
de YPFB de ceder o transferir este Contrato a cualquier otra entidad que sea, directa o
indirectamente, de propiedad exclusiva de la República, en cuyo caso lo notificará a las
Empresas Participantes, y (ii) la facultad de cada Empresas Participante de ceder o
transferir este Contrato a cualquier empresa que sea, directa O indirectamente, de
propiedad exclusiva (excepto por participaciones insignificantes detentadas por otros
socios requeridas por Ley) de las Empresas Participantes, siempre y cuando Empresas
Participantes garanticen solidariamente el cumplimiento de los compromisos asumidos
por el cesionario.

20.2 Cambio de Control Voluntario. Cada una de las Empresas
Participantes se asegurará de que no sufrirá, directa o indirectamente, un cambio
voluntario de Control (esto es, un cambio del Control en su casa matriz en última
instancia) durante la vigencia de este Contrato, sin el consentimiento por escrito de
YPFB. En caso de que no se cumpla con este requisito, YPFB podrá rescindir este
Contrato sin que tenga que realizar pago alguno al Titular, terminación que surtirá
efectos inmediatos después de notificar a las Empresas Participantes.

20.3 Cambio de Control Involuntario. En caso de que una de las

Empresas Participantes tuviera un cambio de Control, involuntario u hostil, deberá
notificar a YPFB tal circunstancia dentro de los treinta (30) Días siguientes a dicho
cambio de Control, indicando además qué persona ejerce a partir de ese momento el
Control sobre la Empresa Participante afectada. YPFB podrá observar dicho Cambio de
Control en los siguientes casos: (i) por razones de política de Estado, y (ii) por haber el
nuevo controlante demandado a YPFB o al Estado Boliviano ante tribunales
internacionales. En este caso, YPFB tendrá un plazo de treinta (30) Días contados a
partir de que reciba la notificación correspondiente para exigir que el interés en este
Contrato perteneciente a la Empresa Participante afectada por el cambio de Control se
transfiera a un tercero en un plazo no mayor a un (1) Año. En caso de que no se cumpla
con este requisito, YPFB tomará la participación de dicha Empresa Participante sin que
tenga que realizar pago alguno. [ SN

Ñ

y

—
-34-
CLÁUSULA 21.
CASO FORTUITO O FUERZA MAYOR

21.1 Caso Fortuito o Fuerza Mayor. Ninguna de las Partes
responderá por el incumplimiento, suspensión o retardo en la ejecución de las
obligaciones de este Contrato, si dicho incumplimiento, suspensión o retardo ha sido
causado por Caso Fortuito o Fuerza Mayor, debidamente comprobado.

21.2 Carga de la Prueba. La prueba de Caso Fortuito o Fuerza
Mayor corresponderá a quien la alega.

21.3 Cese de Caso Fortuito o Fuerza Mayor. La ocurrencia de Caso
Fortuito o Fuerza Mayor podrá dar lugar a revisión de los planes y programas de trabajo
aprobados, estando las Partes obligadas a reiniciar el cumplimiento de sus obligaciones
tan pronto hayan cesado los efectos del Caso Fortuito o Fuerza Mayor. Las
obligaciones no afectadas por el Caso Fortuito o Fuerza Mayor serán cumplidas
oportunamente según las estipulaciones de este Contrato.

21.4 No Prórroga. La ocurrencia de Caso Fortuito o Fuerza Mayor
no prorrogará la duración del Contrato.

CLÁUSULA 22.
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

22.1 Ley Aplicable. El presente Contrato se regirá e interpretará de
acuerdo con las leyes de la República.

22.2 Reuniones Extraordinarias. En la eventualidad de producirse y
mantenerse alguna discrepancia entre el Titular y YPFB en relación con este Contrato,
cualquiera de las Partes podrá convocar a una reunión extraordinaria de la Unidad de
Seguimiento y Control. Si la discrepancia no se resuelve en esa instancia, el asunto será
elevado a los máximos ejecutivos de las Partes que tendrán un plazo máximo de
noventa (90) Días para tomar una decisión. En caso de no llegarse a un acuerdo,
cualquiera de las Partes podrá atenerse a lo establecido en la Cláusula 22.4.

22.3 Peritaje Técnico. En controversias técnicas, las Partes podrán
acordar recurrir a dictámenes periciales elaborados por peritos independientes en la
materia de la controversia para allegarse elementos que les permitan resolver la
controversia técnica de que se trate. Para ello, de común acuerdo nombrarán al perito
independiente, fijarán el objeto del dictamen pericial y establecerán los pasos y
procedimientos a ser implementados por el perito independiente. Los honorarios y
gastos del perito independiente serán cubiertos en partes iguales, en el entendido de que
(i) la parte correspondiente a YPFB deberá ser pagada por el Titular y considerada
Costo Recuperable, y (ii) la parte correspondiente al Titular deberá ser asumida por éste
y no será considerada Costo Recuperable, salvo en el caso que el dictamen pericial
favorezca al Titular. El dictamen pericial no será vinculante para las WS Í A

Y

35-

22.4 Arbitraje. Dentro del marco del Artículo 69 de la Ley de
Hidrocarburos, cualquier controversia respecto a o en relación con este Contrato que no
pueda ser solucionada conforme al procedimiento establecido en la Cláusula 22.2, será
resuelta mediante arbitraje, de conformidad con lo establecido en la Ley de Arbitraje y
Conciliación No. 1770 de 10 de marzo de 1997. El número de árbitros será tres (3), uno
nombrado por YPFB, uno nombrado conjuntamente por la Empresa Participante o las
Empresas Participantes parte en la controversia, y el tercero por los dos árbitros
nombrados anteriormente, con el consentimiento de las Partes en la controversia. Si el
tercer árbitro no es nombrado dentro de un período de sesenta (60) Días contados a
partir del nombramiento del segundo árbitro, o si alguna de las Partes no nombra un
árbitro, entonces dicho árbitro será nombrado de acuerdo con lo dispuesto en el
Reglamento abajo mencionado. La sede del arbitraje será la ciudad de La Paz, Bolivia.
Las leyes aplicables serán las leyes de la República de Bolivia. El arbitraje se llevará a
cabo de conformidad con el procedimiento y el Reglamento de Arbitraje de la Cámara
de Comercio Internacional (CCD. El arbitraje se conducirá en idioma español. En caso
de que un arbitraje relacionado con el presente Contrato y un arbitraje de acuerdo con la
Garantía de Cumplimiento se refieran al mismo asunto, dichos arbitrajes se
consolidarán y serán tratados como un solo arbitraje ante el mismo tribunal arbitral.

22.5 Renuncia a la Vía Diplomática. Las Partes renuncian
expresamente a formular cualquier reclamo por la vía diplomática.

CLÁUSULA 23.
CAUSAS DE TERMINACIÓN

23.1 Terminación por YPFB. YPFB tendrá derecho a dar por
terminado este Contrato, con efectos inmediatos a partir de la notificación al Titular, en
los casos siguientes:

(a) Si dentro de los siguientes cinco (5) Días a que deba presentarla,
el Titular no presentara las Garantías Bancarias estipuladas en el Contrato al inicio de
cada Fase del Período Inicial de Exploración o al inicio de cada Fase del Período
Adicional de Exploración, o no las mantuviera en vigor para los períodos requeridos
conforme al presente Contrato.

(ob) Por incumplimiento sustancial en la ejecución de las Unidades de
Trabajo para la Exploración (UTE) durante la Fase vigente en el Período de
Exploración que corresponda.

(c) Si dentro de los cuarenta y cinco (45) Días siguientes a que deba
presentarlo, el Titular no presenta el Plan de Desarrollo; o si dentro de los treinta (30)
Días siguientes a que reciba notificación de YPFB al respecto, el Titular no inicia o no
remedia el incumplimiento al Plan de Desarrollo, sus respectivos Programas de Trabajo
y Presupuestos Anuales sin causa justificada reconocida por YPFB.» / )

A |

y MN

-36-
(d) Por negativa del Titular de entregar los volúmenes necesarios
para el abastecimiento del mercado interno de acuerdo a las Leyes Aplicables.

(e) Si el Titular no obtiene o no mantiene en pleno vigor y efecto las
Garantías Bancarias o las pólizas de seguro requeridas conforme a las Cláusulas 17 y 18
del presente Contrato.

(5 Por incumplimiento del pago por reembolso a YPFB de las
Patentes dentro del plazo de treinta (30) Días de notificación al Titular por YPFB con la
correspondiente certificación de pago, de acuerdo a lo establecido en el Artículo 48 de
la Ley de Hidrocarburos. Previo al pago por YPFB de dichas Patentes, YPFB notificará
al Titular con la liquidación detallada para que se efectúe el reembolso.

(8) Por la interrupción de la producción en un Área de Explotación,
excepto por causas técnicas justificadas e informadas en forma previa y por escrito y
aceptadas por YPFB. En caso de situación de emergencia, la interrupción de la
producción deberá ser informada y justificada en un plazo no mayor a veinticuatro (24)
horas de sucedido el hecho.

(h) Si cualquier Empresa Participante O garante cae en insolvencia o
es incapaz de pagar sus deudas al vencimiento de las mismas, o solicita o acepta la
imposición de un administrador, liquidador o síndico respecto a sus propiedades o sus
ingresos O inicia cualquier procedimiento judicial bajo cualquier legislación para el
reajuste o diferimiento de sus obligaciones o de cualquier parte de las mismas o solicita
la quiebra, reorganización, suspensión de pagos, disolución o liquidación o realiza o
permite una sesión general o un arreglo con o para el beneficio de sus acreedores.

16) Si el Titular incumpliera el Acuerdo de Entrega de Hidrocarburos
referido en la Cláusula 7.2, y no lo subsanare en el plazo de treinta (30) Días contados a
partir de notificación escrita por parte de YPFB, sin perjuicio de las penalidades
previstas en el indicado Acuerdo.

Salvo que los supuestos anteriores tengan un plazo de gracia específico, el Titular
tendrá treinta (30) Días para remediar cualquier incumplimiento antes de que YPFB
pueda rescindir el presente Contrato.

23.2 Obligaciones Subsistentes. En todo caso de terminación del
Contrato, las Partes deberán cumplir todas las obligaciones aplicables estipuladas en el
presente Contrato y sus Anexos antes de la devolución del Área del Contrato.

CLÁUSULA 24.
ABANDONO DE CAMPOS

24.1 Programa de Trabajos. El Titular es responsable de realizar
todas las Operaciones de Abandono conforme a las Leyes Aplicables y las Prácticas
Prudentes de la Industria relativas al Abandono. Cada uno de los Programas de NN

]
-37- c (

—
y Presupuestos relativos a las Operaciones de Exploración, Operaciones de Evaluación,
Operaciones de Desarrollo y Operaciones de Explotación, deberá contener un capitulo
relativo al Abandono.

24.2 Abandono Relacionado con las Operaciones Petroleras. Todos
los Costos por Abandono relacionados con Operaciones Petroleras aprobados por YPFB
en los Planes de Trabajo y en sus Presupuestos correspondientes serán considerados
Costos Recuperables en la medida en que se incurran de conformidad con el
Procedimiento Financiero y Contable.

24,3 Presupuesto de Abandono. Conjuntamente con la presentación
del Presupuesto correspondiente al Año designado en la cláusula 24.5, el Titular deberá
presentar a YPFB para su aprobación un presupuesto de Abandono para las Operaciones
Petroleras (el “Presupuesto de Abandono”). Una vez que el Presupuesto de Abandono
ha sido aprobado por YPFB, el Titular deberá actualizarlo anualmente con la
aprobación de YPFB.

24.4 Cálculo de la Provisión Anual. La provisión anual para las

actividades de Abandono relativas a las Operaciones de Desarrollo y Operaciones de
Explotación será determinada para cada año con base en la siguiente fórmula:

PA =(CAE-PAA -—1A) * PAE/RRR

en donde:

PA = Provisión Anual.

CAE = Monto de los Costos de Abandono estimados de
acuerdo con el Presupuesto de Abandono.

PAA = Provisión de Abandono acumulada conforme a lo
previsto en el presente Contrato.

IA = Intereses acumulados en la Cuenta de Abandono a
que se hace referencia en la Cláusula 24.5.

PAE = Producción Anual Estimada del Campo en cuestión
para el Año en cuestión.

RRR = Las reservas recuperables remanentes al principio del

Año en cuestión, hasta el final del término del
Contrato o el cierre del Campo.

24.5 Cuenta de Abandono. A partir de los ciento veinte (120) Días
siguientes a la Fecha Efectiva, el Titular transferirá los fondos previsionados a la Cuenta
de Abandono, los cuales serán Costos Recuperables a partir de ese momento. A tal
efecto, las Partes establecerán un fideicomiso denominado en Dólares cuyo destino
único y específico será cubrir los Costos de Abandono de los Campos en el Área del
Contrato (la “Cuenta de Abandono”). Dicho fideicomiso se acordará con un Agente
Fiduciario designado de común acuerdo entre YPFB y el Titular. En caso de que

-38-

habiéndose cubierto todos los Costos de Abandono de los Campos del Área del
Contrato hubiere un saldo positivo en esta Cuenta de Abandono, los fondos remanentes
serán propiedad de YPFB y el Titular conforme al procedimiento establecido en el
Anexo F para la Utilidad del Titular. En caso de que los fondos aportados a la Cuenta
de Abandono no sean suficientes para cubrir todos los Costos de Abandono, el Titular
deberá realizar las aportaciones que resulten necesarias para cubrir tales Costos.

24.6 Notificación y Requerimientos del Programa. El Abandono de
un Campo deberá ser notificado a YPFB por el Titular con una anticipación de por lo
menos dieciocho (18) Meses al inicio de las operaciones de Abandono, indicando la
fecha estimada de la terminación de la producción del Campo e incluyendo un
programa para desarrollar dicho Abandono. El programa de Abandono deberá sujetarse
estrictamente al Reglamento de Normas Técnicas y de Seguridad para las Actividades
de Exploración y Explotación de Hidrocarburos y al Reglamento Ambiental para el
sector de Hidrocarburos.

24.7 Aprobación u Observaciones. YPFB deberá hacer conocer al
Titular su aprobación u observaciones al programa de Abandono, en un plazo no mayor
a sesenta (60) Días desde la recepción de la notificación indicada en la Cláusula 24.6.
El Titular tendrá un plazo de treinta (30) Días para subsanar las observaciones.

24.8 Responsabilidad al finalizar el Contrato. Al finalizar el
Contrato YPFB podrá solicitar al Titular, la no realización de las operaciones de
Abandono con el objetivo de continuar la producción del Campo. En este caso el Titular
entregará a YPFB todas las instalaciones de producción, facilidades y pozos en estado
de funcionamiento. El Titular quedará exonerado de toda obligación y responsabilidad
relativa al abandono de estas instalaciones, facilidades o pozos devueltos a YPFB.
Asimismo, el Titular instruirá al Agente Fiduciario la transferencia de los fondos que se
encuentren en el fideicomiso establecido en la Cláusula 24.5 a favor de YPFB, relativos
al Campo objeto de la referida solicitud por parte de YPFB.

CLÁUSULA 25.
UNIDAD DE SEGUIMIENTO Y CONTROL

25.1 Seguimiento de Actividades. Todas las Operaciones Petroleras
serán supervisadas por la Unidad de Seguimiento y Control, de acuerdo con lo
establecido en la Ley de Hidrocarburos y el reglamento respectivo. Las facultades y
responsabilidades de dicha Unidad se encuentran señaladas en el reglamento aprobado
por el Ministerio y en el presente Contrato.

25.2 Membresía y Poderes de la Unidad de Seguimiento y Control.
La Unidad de Seguimiento y Control estará integrada por tres (3) miembros o sus
alternos designados por el Titular y por tres (3) miembros o sus alternos designados por
YPFB. Uno de los representantes de YPFB presidirá la Unidad. La Unidad tendrá los
siguientes poderes y atribuciones: ?

ES
(a) El intercambio y discusión entre sus miembros de toda la
información relativa a las Operaciones Petroleras.

(b) Conocer los avances de la ejecución de los Programas de
Trabajo.

(c) Verificar y coordinar la ejecución de las Operaciones Petroleras,
para lo cual los representantes de las Partes podrán contar con la asesoría necesaria.

(d) Verificar el cumplimiento de todas las obligaciones relativas a las
Operaciones Petroleras que se establecen en el Contrato o que las Partes acuerden por
cualquier otro documento.

(e) Las demás atribuciones establecidas en el reglamento aprobado
por el Ministerio, en el Contrato o que las Partes acuerden.

25.3 Reuniones. La Unidad de Seguimiento y Control se reunirá cada
vez que lo soliciten cualesquiera de las Partes y con la periodicidad que establece su
reglamento, en el entendido de que deberá reunirse por lo menos cada seis (6) Meses.
Se requerirá la asistencia de por lo menos un miembro representante del Titular y uno
de YPFB para que se considere constituida la Unidad. Cada una de las Partes se hará
cargo de los gastos que implique mantener a sus respectivos miembros en la Unidad.

CLÁUSULA 26.
MODIFICACIONES Y RENUNCIAS

Este Contrato no podrá ser modificado sin el previo consentimiento por
escrito de las Partes. Cualquier modificación a este Contrato deberá efectuarse en
sujeción a lo establecido en el Artículo 68 de la Ley de Hidrocarburos. Cualquier
renuncia a los derechos conferidos por este Contrato deberá ser hecha por escrito y
firmada por los representantes autorizados de la Parte que esté renunciando a dichos
derechos. Si cualquiera de las Partes considera que el precio referido en el numeral V
del Anexo F no permite el adecuado desarrollo del Contrato, podrá solicitar su
consideración. Sin perjuicio de lo anterior, las Partes convienen que este Contrato no
podrá ser modificado sin el previo consentimiento por escrito de las Partes. Cualquier
modificación a este Contrato deberá sujetarse a lo establecido en el Artículo 68 de la
Ley de Hidrocarburos.

CLÁUSULA 27.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

27.1 Capacidad y Declaraciones Básicas de las Partes. Cada Parte
reconoce que cada Parte celebra este Contrato en su propio nombre y en su capacidad
de entidad legal facultada para contratar por si misma. Además, cada Parte declara y
garantiza a cada Parte que: (i) tiene plena capacidad jurídica para la celebración y
cumplimiento de este Contrato; (ii) ha MON con todos los o

corporativos y de otra naturaleza necesarios para la celebración y cumplimiento de este
Contrato; (iii) ha obtenido todas las autorizaciones gubernamentales y de otra naturaleza
necesarias para la celebración y cumplimiento de este Contrato; y (iv) este Contrato
constituye una obligación legal, válida y coercible de dicha Parte, ejecutable en su
contra de acuerdo con sus términos.

27.2 Ciertas Prácticas. En la fecha de celebración del presente
Contrato, cada una de las Partes declara y garantiza a las otras Partes que ni ella ni
ninguno de sus empleados, agentes o representantes, directa o indirectamente, ha
ofrecido, prometido, autorizado, pagado o dado dinero o algo de valor a ningún
funcionario público con objeto de influenciar sus actos o decisiones, o de ganar ventajas
indebidas, en relación con este Contrato o con cualquiera de las actividades que serán
llevadas a cabo de acuerdo con el mismo y por el plazo del Contrato se obliga a no
ofrecer, prometer, autorizar, pagar o dar dinero o algo de valor a ningún funcionario
público con objeto de influenciar sus actos o decisiones, o de ganar ventajas indebidas,
en relación con este Contrato o con cualquiera de las actividades que serán llevadas a
cabo de acuerdo con el mismo.

CLÁUSULA 28.
CONFIDENCIALIDAD

28.1 Propiedad de la Información. El Titular conviene que toda la
información que YPFB le proporcione en relación con el presente Contrato, incluyendo
información técnica, comercial y de otra índole, así como toda la información
desarrollada por el Titular en cumplimiento de este Contrato, incluyendo los
Documentos Técnicos, será propiedad exclusiva de YPFB. Esta disposición no alcanza
a los inventos O procesos tecnológicos debidamente patentados, debiendo el Titular
informar a YPFB sobre dichos registros.

28.2 Obligación de Confidencialidad. El Titular deberá (a) guardar
confidencialidad sobre los acuerdos relacionados con este Contrato y sobre los
documentos y demás información, ya sea técnica o comercial, que les hayan sido
suministrados por o a nombre de YPFB y (b) abstenerse de divulgar dicha información
a cualquier tercero sin el consentimiento previo y por escrito de YPFB. No obstante lo
anterior, las disposiciones de esta Cláusula 28 no serán aplicables a: (i) la información
de dominio público que no haya sido hecha pública a través del incumplimiento del
presente Contrato; (ii) la información que haya sido obtenida con anterioridad a su
divulgación sin violar alguna obligación de confidencialidad; (iii) la información
obtenida de terceros que tengan derecho a divulgarla sin violar una obligación de
confidencialidad; y (iv) la información que deba ser divulgada por requerimiento de
leyes, siempre que (x) el hecho de no divulgarla sujetaría al Titular a penalidades
civiles, criminales o administrativas y (y) el Titular notifique a YPFB con toda prontitud
la solicitud de dicha divulgación. En el caso establecido en el inciso (iv) anterior,
YPFB podrá solicitar al Titular que impugne ante los tribunales competentes la orden de
divulgación, en cuyo caso dichos costos serán considerados Costos po f A

A
po
-41- 1
28.3 Divulgación de Información. No obstante lo estipulado en la
Cláusula 28.2, el Titular tendrá derecho de divulgar a (i) consultores profesionales y
auditores, (ii) bancos u otras entidades financieras, (iii) cualquier inversionista, o (iv)
cualquier Subcontratista, la información que pudiera razonablemente ser necesaria para
el seguimiento de sus obligaciones de conformidad con el presente Contrato, siempre y
cuando dichas personas hayan celebrado previamente convenios de confidencialidad
con el Titular, en cuyo caso, el Titular responderá frente a YPFB por el incumplimiento
de cualquiera de dichos convenios de confidencialidad.

. CLÁUSULA 29,
LÍMITE DE RESPONSABILIDAD

Ninguna de las Partes será responsable frente a la otra por pérdidas o
daños y perjuicios indirectos o especiales de cualquier tipo que se deriven o que de
alguna manera se relacionen con el cumplimiento o incumplimiento de las obligaciones
contenidas en el presente Contrato, incluyendo (i) daños al reservorio o a la formación;
(ii) daños por imposibilidad de producción, utilización o disposición de Hidrocarburos; o
(iii) daños por pérdida o diferimiento de ingresos o utilidades.

CLÁUSULA 30.
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones entre las Partes
relacionadas con el presente Contrato deberán ser realizadas por escrito y producirán
efecto una vez que sean recibidas por su destinatario en las direcciones señaladas a
continuación:

YPFB: Yacimientos Petrolíferos Fiscales Bolivianos
Calle Bueno 185
Edificio YPFB
C.P. 401
La Paz, República de Bolivia

Atención: Vicepresidencia de Administración de
Contratos y Fiscalización

Fax: 591-2-2356543

Correo Electrónico: vpacf(Qypfb.gov.bo

Operador: Sus oficinas principales en su domicilio legal o en
cualquier otra dirección indicada por escrito por cualquiera de las Partes a las demás
Partes, con por lo menos diez (10) Días de anticipación, de conformidad con los
términos señalados en este Cláusula 30. Queda entendido que cualquier notificación
realizada por YPFB al Operador se considerará para todos los efectos de este Contrato
como realizada a cada una de las Empresas Participantes. : IN

>
|
y

-42- —

CLÁUSULA 31.
SUJECIÓN Y TOTALIDAD DEL CONTRATO

31.1 Sujeción. Cada una de las Empresas Participantes manifiesta de
manera expresa que de acuerdo al Artículo 135 de la Constitución Política del Estado,
se somete a la soberanía, a las leyes y a las autoridades de la República de Bolivia.

31.2 Totalidad del Contrato. Este Contrato representa la totalidad del
convenio entre las Partes con respecto al objeto del mismo y reemplaza y substituye
cualquier contrato, convenio, acuerdo o entendimiento relacionado con operaciones
petroleras de cualquier naturaleza en el Área del Contrato.

31.3 Anexos. Quedan incorporados formando parte indivisible e
integrante de este Contrato, los siguientes Anexos:

Anexo A: Ubicación y límites del Área del Contrato
Anexo B: Garantía Bancaria

Anexo C: Garantía de Cumplimiento

Anexo D: Procedimiento Financiero y Contable
Anexo E: Períodos de Exploración

Anexo F: Retribución del Titular

Anexo G: Inversiones Realizadas

CLÁUSULA 32.
IDIOMA

Este Contrato se celebra en el idioma español, idioma en el cual debe ser
interpretado. Cualquier traducción de este Contrato será únicamente para efectos de
conveniencia y no será considerada para la interpretación del mismo.

CLÁUSULA 33.
EJEMPLARES EQUIVALENTES

Este Contrato está celebrado en cinco (5) ejemplares equivalentes con el
mismo significado y efecto, y cada uno será considerado como un original.

-43-
EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato
de Operación en la fecha indicada anteriormente.

YACIMIENTOS PETROLÍFEROS FISCALES BOLIVIANOS

bo: (6,4, ae

Nombre: Juan Zarlos Ortiz
Cargo: — Presidente Ejécutivo
REPSOL YPF ESP BOLIVIA S.A.

Por <<

Nombre: Lu GiRuiA SI0cY/Et
Cargo: —REPZESTSTA STE LEGbL

A
PETROLEX S.A. A ?
Y Y) A
y e

Por
Nombre PALIO E: BERIAT VEZIAZA
UB EEIRESTS IA MIE MEGA

EMPRESA PETROLERA ANDINA S.A.

. ly

Nombre: so Mw de (r A AS

co pesobol Ú Lamp

PETROBRAS BOLIVIA S.A.

Por

ANEXO A

UBICACIÓN Y LÍMITES DEL

ÁREA DEL AN
AREA DE CONTRATO
MONTEAGUDO

AREA DE EXPLOTACION: CAMPO MONTEAGUDO
OPERADOR: REPSOL YPF ESP BOLIVIA S.A..

(Planos y Coordenadas)

La Paz, Bolivia, Octubre de 2006

DISTANCIA Y COORDENADAS DEL AREA DE CONTRATO

FORMULARIO 1

TS . ei AREA DE EFPIOFACION CAMPO MONTEAGUDO”.

OPERADOR: REPSOL YPF E£P BOLIVIA

ao] ms psno-56
[omo] os vanesa | a vensica | premmcra | oración | xn | vw0m >]
MDL En [—Ñoz00o | —rreso0o

AAA osos
oe] ma 000 som] aoso00 | —rr1s000 |]
sz oa 000 | ome] ao0000 | reiso00 |
[na o000 [ose] 400000 | ——ras000 |
a]

po]
| 2]
[3 ]
[_« ] mGD-1(ep) | 300 |  kmsre | «0300 |  weso00 |

FORMULARIO 2
COORDENADAS DE LOS VERTICES

202 ARERCDE' EXPLOTACION TAM20 MONTEAGUDO” * 7.

OPERADOR: REPSOL YPF E£P BOLIVIA

UTM PSAD-56
Jeri 0 >]
[oa ce] ao300o | rme9000 | 9" 59: 34.708"
E oa oo] rrrs000 | or oar s9conor | estes as.ra7r |
ES asomo 179000 | 20% oa s9.a2er
EE a] omo] rraso0s |

19” 59' 34.160" 63% 57* 21,090"

PARCELAS :
Pato

RESUMEN GENERAL

AREA DE CONTRATO CAMPO MONTEAGUDO

e ns pcs

GCX/smg/24/10/2006
A

, BOLIVIA. |
|

20

| o a
A A E

SANTA CRUZ e

L

¿ QUA A, AR q
< e
A E Ary
YX MU dee
> PRE Y
Sé POTOSI % /
ag AA Ñ
» NS o "
o y ) Ut o
e 7 E »
> ( O ) > +
e Goran pos
» ¿ /
22 S Ss a / 27
AN Í /
UA AR G_E NYT_ 1 N_A /
o 68 66 64 67 60 Y E
y /
/ y
CONTRATO DE OPERACIÓN
ENTRE
. o o : Ñ YPFB - REPSOL YPB ESP BOLIVIA S.A.
AREA DE EXPLOTACIÓN
(CAMPO "MONTEAGUDO") (ANEXO A - ADJUNTO 1)
AREA DE CONTRATO "MONTEAGUDO"
UN EIGITALIZACIONN CUR ZODE Contratos MCO_UBIC.ONG. o

RUFOIE PYV DONATION NONE VISIO |

¿ONOVALNOW. OLVHLNOO 30 VIYV oo 00001y 00000
(1 OINNPOY Y OX3NV) DLL qa 000094
. ¿51 007] 80 SL 00Z
“vs VIANO8
d'93 JdA 108d38 - 84dA I
J8LN3 _. LO
NQIOV8'zdO 30 OLVHINOO 0o00LLl a 0000.44
semoz VrIayL ome so
£9 TVHANZO ONVICINSZH 0000842] EA 1000'084:2

A o .o | ez
A
YY
a

TS SOMLANQN
—áA|AAAAXA ERAS
+ ! £0 1,00 ¿OZ

) ns 0 s o ,00 07] 4
00010642 a 000'064'2

000'008'2

TL SEoleg ep anu 000'008'¿
0% rá

Seed 021 :.OIMOVALNO HA curo am
uopRdK ep ee 2 so | vo | so | zo joto [oz | 6t
a 00008 RE

006

VION3Y333Y  000'0z» 000'01p 000'00+- 000'06€

000'058'2

ANEXO B

GARANTÍA BANCARIA A | y

AA
ANEXO B

FORMATO DE CARTA DE CRÉDITO
STANDBY; GARANTÍA BANCARIA

[Papel Membretado del Banco Emisor]

De: Banco Emisor
Para: Yacimientos Petrolíferos Fiscales Bolivianos y Banco Negociador /
Notificador

Por instrucciones y por cuenta de , ,

(conjuntamente, el “Titular”), con la presente emitimos esta Carta de

Crédito Irrevocable Standby número a favor de Yacimientos

Petrolíferos Fiscales Bolivianos (el “Beneficiario”) hasta por la cantidad de

( dólares 00/100 moneda de curso legal en los

Estados Unidos de América), disponible a la vista en las cajas de (Nombre del Banco
Emisor) a la presentación de:

Declaración del Beneficiario manifestando su derecho a hacer efectiva esta
Carta de Crédito conforme al Contrato de Operación Núm. de fecha ___ de
de 2006 para el Area _, que celebró con el Titular (en adelante la
“Declaración”), en el formato previsto como Apéndice A de esta Carta de Crédito.

Esta Carta de Crédito expirará el (la “Fecha de Vencimiento”), en
el entendido de que tal fecha será prorrogada automáticamente en caso de que ocurra, y
por la duración de, cualquier evento de Fuerza Mayor (tal y como este término se utiliza
en el artículo 17 del documento 500 de la Cámara de Comercio Internacional - “UCP
500”) aplicable al Banco Emisor y/o al Banco Negociador/Notificador.

Esta Carta de Crédito se prorrogará automáticamente por períodos adicionales de
un año a partir de la Fecha de Vencimiento y de cada una de las fechas de vencimiento
subsecuentes, salvo que el Banco Emisor notifique al Beneficiario, con por lo menos 45
días calendario de anticipación a la Fecha de Vencimiento correspondiente, mediante
escrito entregado en mano, con acuse de recibo, la decisión del Banco Emisor de no
renovar esta Carta de Crédito por dicho período adicional y que el Titular no haya
presentado una nueva Carta de Crédito emitida por otro Banco antes del vencimiento de
esta Carta de Crédito, en cuyo caso el Beneficiario tendrá derecho de hacer efectivo el
monto entonces disponible de esta Carta de Crédito mediante la presentación de la
Declaración correspondiente.

Esta Carta de Crédito será pagadera al Beneficiario dos días hábiles después de
la presentación en orden de la Declaración antes mencionada al Banco Emisor.

En todo lo no previsto por la misma, esta Carta de Crédito se regirá por UCP
500. Esta DN Crédito se regirá e interpretará por las leygs de la República de ,
Bolivia.

_
Al recibo de la Declaración de parte del Beneficiario, el Banco Emisor deberá
decidir, dentro del día hábil siguiente, si la Declaración se encontró en orden, de
acuerdo a lo requerido en el segundo párrafo de esta Carta de Crédito, o si decide
rechazarla, informando al Beneficiario por escrito las discrepancias que motivan el
rechazo, en el entendido de que el Banco Emisor no podrá rechazar la Declaración si
ésta se apega al formato adjunto como Apéndice A. En caso de que la Declaración no
se apegue a dicho formato, el Beneficiario podrá volver a presentar la Declaración
correspondiente cuantas veces sea necesario.

Todos los gastos bancarios en relación con esta Carta de Crédito serán por
cuenta del Titular.

El Beneficiario podrá presentar un requerimiento de cobro por el monto total de
esta Carta de Crédito o requerimientos de cobro parciales. -
: - .
0
Ñ
/
APÉNDICE A

DECLARACIÓN DEL BENEFICIARIO

La Paz, Bolivia, a__ de de
Nombre del Banco Emisor y/o Banco Negociador/Notificador:
Dirección del Banco Emisor y/o Banco Negociador/Notificador:
Atención a: Departamento de Cartas de Crédito
Asunto: Carta de Crédito Stand-by número a favor de
Yacimientos Petrolíferos Fiscales Bolivianos.
Estimados Señores:

Por este medio les hacemos constar que, de acuerdo con los términos y

condiciones del Contrato de Operación No. de fecha para el
área » Yacimientos Petrolíferos Fiscales Bolivianos tiene derecho a recibir
como pena convencional la cantidad de US$ por incumplimiento a las

obligaciones relativas a las Unidades de Trabajo de Exploración previstas en el Contrato
de referencia.

Favor de proceder a depositar la cantidad indicada dentro de los dos días hábiles
siguientes a la fecha de esta notificación, a la cuenta a nombre de Yacimientos
Petrolíferos Fiscales Bolivianos, cuyos datos se indican a continuación:

Cuenta No.
Banco:

Atentamente,

Yacimientos Petrolíferos Fiscales Bolivianos

Por:

Apoderado Legal / A
ANEXO C

FORMATO DE GARANTÍA

DE A] A
CARTA DE GARANTÍA BLOQUE

Señores:
Yacimientos Petrolíferos Fiscales Bolivianos.-
Presente.-

Ref: Carta de Garantía Contrato de Operación Bloque

En relación con el Contrato de Operación entre Yacimientos Petrolíferos
Fiscales Bolivianos y [Empresa
Participante], para operaciones petrolíferas en el Bloque

[Bloque del Contrato] la empresa [Empresa
última Casa Matriz], una empresa organizada y existente bajo las leyes de la
República de , por medio de este documento
certifica que es propietaria de la empresa

[Empresa Participante], organizada y existente bajo las leyes de la República

de , debidamente constituida en Bolivia, y garantiza de
manera solidaria, continua, incondicional e irrevocable, que proveerá a dicha
empresa [Empresa Participante] todos los

recursos técnicos y financieros necesarios, incluyendo el personal necesario,
para que dicha empresa ejecute completamente y en forma apropiada sus
obligaciones, en conformidad y en conexión con el mencionado Contrato de
Operación.

En caso de que [Empresa
Participante] no cumpla sus obligaciones establecidas en el Contrato de
Operación objeto de la presente Carta de Garantía, la empresa

[Empresa última Casa Matriz] las cumplirá o

hará que sean cumplidas.

Fecha

Firma

Nombre del Representante Legal:

Empresa: [última Casa Matriz]:

ANEXO D

PROCEDIMIENTO FINANCIERO Y CONTABLE

TA
1.1.

1,2.

1.3.

14,

1.5.

2.1.

ANEXO D

PROCEDIMIENTO FINANCIERO Y CONTABLE

CLÁUSULA 1

DEFINICIONES

Las definiciones contenidas en la parte principal de este Contrato se aplican
también a este Procedimiento de Contabilidad con el mismo significado. En
caso de discrepancia entre el texto del Contrato y este Anexo, prevalecerán las
disposiciones contenidas en la parte principal del Contrato.

El propósito de este Anexo D es el de definir con mayor detalle la manera en
que los costos y gastos de las Operaciones Petroleras serán presupuestados y
registrados para ser tomados en cuenta o no, como costos recuperables y
posteriormente ser aprobados por YPFB.

Todas las referencias a Cláusulas y Subcláusulas son referencias a las
Cláusulas y Subcláusulas de este Procedimiento Contable.

Revisión del Procedimiento Contable.

Las Partes acuerdan que si un procedimiento establecido aquí resulta injusto
o no equitativo para cualquiera de las Partes en cuestión, éstas deberán
reunirse y procurar ponerse de acuerdo en los cambios necesarios para
corregir la injusticia o la falta de equidad.

Esta revisión debe hacerse mediante un instrumento escrito y firmado por las
Partes.

La contabilidad será preparada por el Titular sobre bases devengadas, es
decir que se da reconocimiento a los costos y/o gastos a medida que se
incurren y se registran en los periodos en los cuales se relacionan.

CLÁUSULA 2

CRITERIOS DE CONTABILIDAD Y REGLAS PARA
LA CONVERSIÓN DE MONEDAS

Los registros contables de este Contrato serán mantenidos por el Titular en la
República, en Bolivianos con su respectiva conversión al dólar, de acuerdo a la
Cláusula 2.2 en idioma español, serán mantenidos en períodos anuales
calendario y en cumplimiento de las disposiciones previstas en la parte
principal del Contrato y de este Procedimiento Contable según los principios y
normas de contabilidad generalmente aceptados en la Industria y las normas
de contabilidad vigentes en la Republica. / /A
;
2.2.

23.

2.3.1.

2.3.2.

La conversión de cualquier moneda diferente a Bolivianos y de Bolivianos a
Dólares, que deba efectuarse en la Republica en virtud del presente Contrato
se realizarán al tipo de cambio oficial del Banco Central de Bolivia según el
último Día Hábil anterior a la fecha de la transacción y/o registro contable.

Todos los costos directos e indirectos incurridos por el Titular con respecto a
las Operaciones Petroleras y en la consecución de los objetivos de dichas
Operaciones establecidos en la Cláusula 4, serán debitados a las cuentas
llevadas por el Titular de acuerdo con la clasificación general de Costos de
Exploración, Costos de Desarrollo y Costos de Explotación, los cuales se
definen como sigue:

Costos de Exploración

Incluyen todos los costos directos e indirectos incurridos por el Titular durante
el Periodo de Exploración, desde la Fecha Efectiva hasta la Declaratoria de
Comercialidad, considerando, pero no limitado, a:

a) estudios y levantamientos topográficos, aéreos, geofísicos, geoquímicos
y geológicos (incluida su interpretación);

b) perforaciones, pruebas de producción y todas las actividades asociadas
como por ejemplo la extracción de muestras;

Cc) todos los costos, incluidos los costos por mano de obra, materiales y
servicios para la perforación y terminación de los Pozos de exploración y
evaluación, contando que los Pozos estén secos y no acabados como
Pozos productivos o de inyección;

d) instalaciones en la Republica utilizadas solamente para apoyar estos
propósitos, incluidas vías de acceso; infraestructura necesaria para el
traslado de personal y Materiales hasta el sitio de operaciones;

e) adquisición y tratamiento de información geológica y geofísica.
Costos de Desarrollo

Todos los costos directos e indirectos ocasionados por el desarrollo de uno o
más campos para la producción de Hidrocarburos, desde la Declaratoria de
Comercialidad hasta el inicio de la Producción Comercial Regular y los costos
directos o indirectos ocasionados por el desarrollo suplementario de uno o
más campos realizados con posterioridad al inicio de la Producción Comercial
Regular, considerando principalmente y sin que la relación sea limitativa:

a) todos los costos de perforación y terminación de Pozos, productores de
Hidrocarburos o inyectores dentro de los reservorios o yacimientos, para
poner en producción el Campo, incluida la perforación, la profundización y
la terminación de dichos Pozos, incluida también la perforación de Pozos
de servicios, como los que se emplean para la evacuación de desechos;

b) todos los costos para la construcción de vías de acceso u otras vías de
comunicación que tengan que ver solamente con las actividades de
desarrollo previstas;

Cc) todos los costos para la construcción de plantas e instalaciones

/
2.3.3.

3.1
3.1.1

dedicadas a la producción, tratamiento, almacenamiento y transporte de
Hidrocarburos, tales como tuberías, equipos para la producción y
tratamiento de Hidrocarburos, equipos para cabezales de Pozo, equipos
de extracción del subsuelo, tuberías de producción, varillas de bombeo,
bombas, líneas de flujo, sistemas de recuperación mejorada, tanques de
almacenamiento y otras instalaciones relacionadas a tales efectos;

d) estudios de ingeniería, reservorio y de diseño para esas instalaciones;

Los Costos de Desarrollo de las instalaciones usadas en dos o más campos
podrán ser compartidos entre los Campos, calculando e! estimado de uso por
cada Campo de acuerdo a los principios correctos y reconocidos de
Contabilidad

Costos de Explotación

Se incluyen aquí todos los costos directos e indirectos de un Campo
diferentes a los Costos de Exploración o de Desarrollo a partir del inicio de la
Producción Comercial Regular de dicho Campo, principalmente:

a) operación, mantenimiento y reparación de los Pozos de producción e
inyección, así como todos los Materiales, consumibles, productos, piezas
de recambio, tuberías, sistemas de servicios generales, lubricantes,
instalaciones, así como la constitución y variación del stock de materiales
que pueden representar costos o créditos relacionados con las
Operaciones Petroleras.

b) planificación, producción, control, medición y transporte del flujo de
Hidrocarburos, así como el tratamiento, almacenamiento y traslado de los
Hidrocarburos desde los reservorios hasta el Punto de Fiscalización y
desde el Punto de Fiscalización hasta el sistema de transporte.

CLAUSULA 3
PRESUPUESTOS

La aprobación de dichos presupuestos seguirá el orden siguiente:
Programa de Trabajo y Presupuesto para Operaciones de Exploración

El Programa de Trabajo y Presupuesto correspondiente al primer Año del
Contrato será presentado por el Titular y aprobado por YPFB de conformidad
con la Cláusula 6.5 del Contrato. Para los Años siguientes el Programa y
Presupuesto correspondiente a esos años será presentado y aprobado de
conformidad con la cláusula 3.2.1 siguiente.

Programa de Trabajo y Presupuesto de Evaluación
El Programa de Trabajo y Presupuesto correspondiente al Periodo de

Evaluación será presentado por el Titular y aprobado por YPFB de
conformidad con la Cláusula 6.15 del Contrato. ,

A
Programa de Trabajo y Presupuesto durante el Período de Desarrollo y
Explotación

El Programa de Trabajo y Presupuesto correspondiente al primer Año del
Período de Desarrollo y Explotación será presentado por el Titular y
aprobado por YPFB de conformidad con la Cláusula 7.10 del Contrato. Para
los Años siguientes, el Programa y Presupuesto correspondiente a esos años
será presentado y aprobado de conformidad con la cláusula 3.2.1 siguiente.

3.2 Disposiciones generales.

3.2.1

3.2.2

3.2.3

La presentación de cada Programa de Trabajo y Presupuesto será realizada
por el Titular a YPFB con el detalle de las Operaciones Petroleras previstas
para el Año siguiente.

YPFB deberá revisar y formular sus preguntas y/o observaciones y aprobar
el Programa de Trabajo detallado y el Presupuesto correspondiente cada
Año de acuerdo al siguiente cronograma:

Antes del 30 de septiembre de cada Año a más tardar, el Titular deberá
presentar a YPFB el Programa de Trabajo y el Presupuesto correspondiente
al siguiente año.

Este Programa será revisado por YPFB, quien antes del 30 de Octubre de
ese Año deberá notificar por escrito al Titular sus observaciones,
modificaciones o solicitudes de justificación.

Antes del 30 de Noviembre de ese Año, el Titular deberá presentar a YPFB
el proyecto definitivo del Programa de Trabajo detallado y el Presupuesto
correspondiente para el Año siguiente más las previsiones de producción
para el año siguiente, y las últimas previsiones de cierre del Programa de
Trabajo y Presupuesto para el Año en curso.

Después de las revisiones, modificaciones y complementaciones aportadas
por YPFB, el Programa de Trabajo y el Presupuesto correspondiente deben
ser aprobados definitivamente por ambas Partes a más tardar el 20 de
Diciembre de ese Año.

En caso de ser necesaria una modificación del Programa de Trabajo y del
Presupuesto correspondiente al Año en curso, el Titular notificará a YPFB la
intención de realizar la modificación y enviará el nuevo Programa de Trabajo
y Presupuesto revisado para su aprobación. YPFB dispondrá de 30 Días para
aprobar las modificaciones realizadas por el Titular, en caso de no
pronunciarse en ese plazo, las modificaciones quedan aprobadas
tácitamente. Las modificaciones deberán presentarse hasta junio del año al
que hace referencia el presupuesto. Con posterioridad a esta fecha, en caso
de existir razones justificadas las partes acordarán una modificación adicional
al presupuesto.

Con la condición de respetar el Programa de Trabajo aprobado por YPFB, el
Titular podrá ejecutar costos y/o gastos suplementarios en el Presupuesto
Anual si la adición de los excedentes no fuera superior al 5% de los Costos
las operaciones del Presupuesto Anual Aprobado.

Si para la realización del Programa de Trabajo, los costos y/o gastos
comprometidos por el Titular fueran superiores al Presupuesto aprobado y
que estos excedentes no entraran dentro de los límites indicados
anteriormente, el Titular deberá someter a aprobación de YPFB en el plazo
más breve posible, el Presupuesto revisado para su aprobación siguiendo lo
dispuesto en el articulo 3.2.2 anterior.

El Programa de Trabajo mencionado en esta cláusula será el último
programa de trabajo aprobado

3.3 Presentación de documentos relativos al Programa de Trabajo y Presupuesto
correspondiente

3.3.1 El Programa de Trabajo presentado a YPFB, deberá incluir las características
técnicas de cada etapa de operación y su presentación deberá permitir su
relación con el Presupuesto correspondiente.

3.3.2 El Presupuesto a ser aprobado por YPFB deberá ser detallado por ítem
presupuestario significativo y deberá permitir su relación fácil con la
contabilidad de las operaciones.

El Presupuesto detallado que será revisado por YPFB, será expresado en
Dólares, con sus equivalentes en Bolivianos.

3.3.3 Los documentos de soporte a ser remitidos a YPFB para la revisión del
Presupuesto detallado deberán incluir:

. Un reporte detallado de los Costos desglosados de acuerdo con la
clasificación general descrita en la cláusula 2

. Un pronóstico de producción estimada de petróleo, gas natural, GLP,
etc.

Estos reportes incluirán comentarios y las principales hipótesis a tener en
Cuenta.

3.3.4 En caso de existir alguna modificación del Programa de Trabajo y del
Presupuesto correspondiente, el Titular deberá presentar a YPFB:

. La ejecución de los costos desde el inicio del año en curso hasta el
mes anterior a la fecha de presentada la revisión del Presupuesto.

. Una comparación del Programa de Trabajo y Presupuesto revisados
con el Programa de Trabajo y Presupuesto inicialmente aprobados.

. Las explicaciones y justificativos necesarios en los ítems
presupuestarios en los cuales se originan las principales
modificaciones que exceden los límites descritos en la cláusula 3.2.3.

CLÁUSULA 4

COSTOS RECUPERABLES

41 Los Costos Recuperables serán cargados según los términos y condiciones
del Contrato, de este Procedimiento Contable y del Anexo F del mismo. El

Titular tendrá el derecho de recuperar en forma provisoria los Costos
aprobados en los Programas de Trabajos y Presupuestos presentados a
YPFB y aprobados por este, los cuales serán aprobados posteriormente en
forma definitiva según las estipulaciones de Auditoria previstas en la cláusula
8 del presente Anexo.

Los Costos Recuperables serán mantenidos en Dólares.

En aquellas áreas del contrato que existan campos en explotación y áreas
exploratorias, los costos de exploración serán considerados Costos
Recuperables con la producción de dicho campo. En las áreas del contrato
que solo posean áreas exploratorias los costos de exploración solo podrán
ser consideradas Costos Recuperables una vez que se declare la
Comercialidad del Campo y comience la producción.

Todos los Costos Recuperables que serán cargados a las cuentas del
Contrato, incluyen pero no se limitan a:

Costos de Personal.

a) Salarios, bonos, primas y cualquier otra remuneración pagados a los
empleados del Titular, sean estos técnicos o de apoyo como legal,
contabilidad, tesorería, recursos humanos, informática y
telecomunicaciones, servicios generales, etc, que estén temporal o
permanentemente trabajando en beneficio de las Operaciones
Petroleras.

b) Costos relativos a las cargas sociales de los empleados del titular que
incluyen seguridad social, fondos de pensiones, etc.

Cc) Costos del personal del Titular por concepto de enfermedades, feriados,
vacaciones, aplicables a los salarios pagados mensual, quincenal,
semanal o diariamente

d) Costos por concepto de seguros de vida colectivos, aplicables a los
costos del Titular en la Republica.

e) Cualquier otro costo relacionado con el personal del Titular según las
Leyes Aplicables en la Republica de Bolivia.

f Costos relacionados con el suministro a los funcionarios de YPFB y del
Ministerio de las facilidades necesarias para el ejercicio de sus
derechos de conformidad con el Contrato, a los cuales hace referencia
la cláusula 15.1 (1) del Contrato.

g) Costos relacionados con la formación de los estudiantes o egresados
de educación técnica o superior relacionados con la industria petrolera
a los cuales hace referencia la Cláusula 15.1 (q) del Contrato.

h) Costos relacionados con la capacitación al personal boliviano del Titular
y al personal de YPFB a los cuales hace referencia la Cláusula 16.4 del
Contrato.

En caso de que este personal sólo dedique una porción de su tiempo a las
Operaciones Petroleras regidas por el Contrato, sólo esa porción prorrateada
de los salarios correspondientes, o jornales, u otros costos descritos en el
presente serán cargados y las bases de dichas asignaciones prorrateadas
deberán ser especificadas. El Titular mantendrá los registros necesarios,
incluidas las planillas de control de horas de trabajos ejecutado

4.1.2 Costos de movilización y desmovilización del personal.

a) Costos de movilización y desmovilización, del país de origen hacia la
República, para todo el personal designado para las Operaciones Petroleras
y sus respectivas familias, en condición permanente o temporal.

b) Costos de movilización, dentro de la República del personal designado
para las Operaciones Petroleras, en condición permanente o temporal, en
dirección a los lugares en que dichas operaciones son conducidas y
viceversa.

Costos de transporte y reubicación del personal

Transporte de personal y Materiales necesarios para la ejecución de las
actividades contempladas en el Contrato.

Traslado de personal hasta y desde los campos donde se realizan las
Operaciones.

Viajes a sede de Gobierno y otras ciudades de Bolivia para atender trámites
O concurrir a reuniones con entidades Gubernamentales o terceros para
tratar temas relacionados con las Operaciones Petroleras.

Servicios
a) Servicios del Titular.

Los servicios relativos a las Operaciones Petroleras suministrados por eí
Titular, incluidos los que hayan sido ejecutados por medio de equipos o
servicios propiedad exclusiva del Titular serán debitados a las cuentas del
Contrato según los precios normalmente aplicados por el Titular siempre que
el nivel de precios sea competitivo con los del mercado internacional. Estos
servicios serán presentados a YPFB para su aprobación

b) Servicios de Terceros.

Los contratos de servicios de cualquier naturaleza suministrados por terceros
serán debitados a las cuentas del Contrato por el valor de su costo real.

Costos de Materiales.
a) Compra y alquiler de Materiales.

La valoración de los Materiales comprados o alquilados por el Titular para la
utilización en las Operaciones Petroleras incluirá el precio del Material
comprado o la tarifa de servicio según factura, deducido el descuento de caja
(si hubiere), mas los costos de flete y expedición entre el local de suministro y
el local de embarque; tasas portuarias; aranceles y demás derechos
aduaneros, flete hasta el local de destino; seguros; impuestos; costos de
legalización; costos de inspección y otros debitados al costo del Material, así
como las operaciones de manipulación y traslado a los almacenes o sitios de
operación.

b)

c)

9)

Materiales nuevos

Los Materiales que nunca hayan sido utilizados serán facturados según
el precio neto de entrega.

Materiales usados.

Los Materiales que se encuentren en buenas condiciones y puedan
utilizarse para su función original sin tener que ser reacondicionados,
serán facturados a un precio máximo del setenta y cinco por ciento
(75%) del valor neto del Material nuevo equivalente disponible
actualmente en el mercado.

Otros Materiales usados.

Los Materiales usados que puedan utilizarse para su función original,
después de ser reparados y reacondicionados, serán facturados a un
máximo del cincuenta por ciento (50%) del valor neto del material o
equipo nuevo equivalente disponible actualmente en el mercado.

Materiales en malas condiciones.

Los Materiales que ya no puedan utilizarse para su función original pero
que puedan utilizarse con otros fines, serán facturados a un precio
máximo del veinticinco por ciento (25%) del valor neto del Material
nuevo equivalente disponible actualmente en el mercado.

Desechos.

Los Materiales que ya no puedan repararse o utilizarse serán
facturados al precio actual de mercado para los desechos.

El Titular no garantizará ningún Material más allá de las garantías
ofrecidas por los suministradores y fabricantes, y en caso de equipos o
materiales defectuosos, cualquier indemnización recibida por el Titular
de sus suministradores o de sus agentes será debidamente acreditada
a las cuentas del presente Contrato.

El Titular podrá mantener en la República almacenes para preservar los
Materiales y otros artículos relacionados con las Operaciones Petroleras
del Contrato

¿El Titular realizará inventarios físicos con una periodicidad anual.

El Titular deberá notificar a YPFB con no menos de treinta (30) Días de
antelación su intención de realizar dichos inventarios, de modo que
YPFB pueda asistir si lo desea.

El Titular realizará los ajustes necesarios en la cuenta de Costos
Recuperables después de conciliar dicha cuenta con el inventario
realizado e informará a YPFB de teles ajustes, y presentará una lista
de las medidas propuestas para evitar la repetición de estos hechos.

A

0
a)

4.1.9

Impuestos, Tasas Contribuciones y Compensaciones e Indemnizaciones

Los impuestos, tasas y contribuciones vigentes en la República y aplicables a
las Operaciones Petroleras realizadas por el Titular en el marco del Contrato
se constituyen en Costos Recuperables con excepción del Impuesto Directo
a los Hidrocarburos, Regalías, Participaciones y del Impuesto a las utilidades
de las empresas

Servidumbres, Indemnizaciones Compensaciones

Costos relativos al cumplimiento de los artículos 119,120 y 128 de la Ley de
Hidrocarburos.

Los costos asociados con cualquier convenio de corto o largo plazo que se
firme con las comunidades aledañas a las Operaciones Petroleras.

Diferencias de cambio

Las diferencias de cambio relacionadas a la variación de la paridad del tipo de
cambio del dólar con relación al boliviano son consideradas créditos o debitos
dentro de los costos recuperables.

Protección al Medio Ambiente y Seguridad Industrial

Son considerados Costos Recuperables todos los costos y/o gastos
incurridos por el Titular con la finalidad de evitar la polución y el deterioro
del medio ambiente y de garantizar la seguridad y la protección de las
personas que prestan servicios y/o forman parte del Titular bajo el marco
del Contrato y las Leyes Aplicables.

4.1.10. Costos Legales

4.1.11

a)

b)

Los valores pagados por el Titular por concepto de honorarios de
abogados e incurridos en beneficio de las Operaciones Petroleras serán
Costos Recuperables, pero no se incluirán como tales los referidos a
costos derivados de un proceso arbitral entre las Partes o por solicitud de
un experto para otros fines relacionados con el Contrato.

Seguros

Los costos por primas de seguros contratados por el Titular para cubrir las
operaciones realizadas bajo el marco del Contrato, previstas en la cláusula
17 del mismo, son considerados Costos Recuperables.

Los costos que se refieren a las franquicias pagadas para la reparación de
daños causados durante la realización de la Operaciones Petroleras bajo el
Marco del contrato son consideradas Costos Recuperables.

4.1.12 Costos de Administración y Servicios

Todos los costos directos e indirectos que se deriven del uso de las
instalaciones comunes de apoyo para las operaciones de exploración,
desarrollo y explotación, como por ejemplo, los costos de las actividades de

4.1.13

4.1.14

4.1,15

gestión y servicios, entre los que se incluyen:

a) la compra, construcción, operación y mantenimiento de los almacenes,
vehículos automotrices, oficinas administrativas, estaciones de incendio y de
seguridad, talleres, plantas de tratamiento de aguas residuales, plantas
eléctricas, sistemas de comunicaciones, alojamiento, instalaciones y muebles
comunales, herramientas y equipos utilizados en estas actividades;

b) todos los Costos de dirección, administrativos (alquiler, muebles,
comunicaciones, energía, mantenimiento y seguridad) y generales incurridos
en la Republica en las oficinas principales del Titular y en el Área del Contrato
principalmente los de supervisión, contabilidad y los servicios relacionados con
los empleados.

c) en caso de que cualquier otra instalación sea utilizada para operaciones
relacionadas con otras áreas contractuales, los costos respectivos serán
prorrateados de acuerdo con su utilización.

Los costos de administración y servicios deben ubicarse en Costos de
Exploración, Costos de Desarrollo y Costos de Explotación, según la
descripción realizada en la Cláusula 2 del presente Anexo.

Los Costos de administración y servicios no se duplicarán con los Costos
cargados según lo establecido en las subcláusulas 4.1.1, 4.1.2 y 4.1.3
indicadas anteriormente.

Depreciación de los Activos Fijos

Durante la fase de Desarrollo y Explotación, los activos fijos detallados a
continuación serán amortizados de manera lineal de acuerdo a su vida útil en
los siguientes años de depreciación. Y las amortizaciones serán presentadas
como costos recuperables:

a. Pozos petroleros 5 años

b. Líneas de recolección 5 años

Cc. Plantas de procesamiento 8 años

d. Ductos 10 años
Otros Costos.

Cualquier Costo no cubierto por o relacionado con las disposiciones para
débito a las cuentas del Contrato, y que hayan sido incurridos por el Titular
para la ejecución apropiada de las Operaciones Petroleras, bajo reserva que
dichos costos y/o gastos hubieran sido incluidos en el Presupuesto, de acuerdo
al procedimiento descrito la Cláusula 3.

Cargos Relacionados con Casa Matriz del Operador
Se consideran costos de asistencia general los costos de dirección general,
supervisión, control, soporte científico, utilizados para alcanzar el conocimiento

aplicado en las operaciones petroleras, provistos por la casa matriz del
Operador durante los periodos de exploración, desarrollo y explotación del

presente contrato.

4.2.

4.3.

Esta asistencia general será considerada Costos Recuperables en los periodos
que correspondan aplicando los porcentajes aprobados a continuación:

Durante las Operaciones de Exploración se considerará el 1% sobre los
costos y/o gastos anuales de esta fase.

Durante las operaciones de Desarrollo se considerará el 0.5% sobre los
costos o gastos anuales de esta fase.

Durante las operaciones de Explotación se considerará el 0.1% sobre
los costos o gastos anuales de esta fase.

La verificación del cálculo y aplicación correcta de la fórmula de la Asistencia
General estará sujeta a auditorias.

Créditos bajo el Contrato

Los ingresos netos de las siguientes transacciones deben acreditarse a la
cuenta de Costos Recuperables:

a)

b)

c)

a)

e)

ingresos netos de cualquier seguro o reclamación relacionada con las
Operaciones Petroleras o cualquier activo cargado a la cuenta de Costos
Recuperables;

ingresos recibidos de terceros por uso de la propiedad o activos cargados
a la cuenta de Costos Recuperables;

cualquier indemnización recibida por el Titular, de los suministradores o
fabricantes o de sus agentes en relación con servicios, Materiales
defectuosos, cuyo Costo haya sido cargado previamente a la cuenta de
Costos Recuperables;

pagos por concepto de arrendamientos, reembolsos u otros créditos
recibidos por el Titular aplicable a cualquier cargo que se haya hecho a la
cuenta de Costos Recuperables;

ingresos por ventas de materiales sobrantes o activos cargados a las
cuentas de Costos Recuperables, de los cuales se ha recibido la cantidad
neta.

No duplicación de cargos ni de créditos

No

obstante otras disposiciones previstas en el presente Procedimiento

Contable, es la intención contractual que no exista duplicación de cargos o
créditos en la cuenta de Costos Recuperables. Los costos debitados a dichas
cuentas y relativos a bienes no utilizados por concepto serán acreditados y,
después de haberse registrado como crédito. el Titular podrá disponer
libremente de tales bienes.

A
5.1.

5.2.

6.1.

6.2.

6.3.

64,

6.5

6.6

CLÁUSULA 5
RECURSOS PARA LAS OPERACIONES PETROLERAS

Las remesas hacia la República de fondos necesarios para la ejecución de las
Operaciones Petroleras serán registradas de conformidad con el presente
Procedimiento Contable y las Leyes Aplicables.

Los fondos necesarios para el pago de los costos y/o gastos realizados en el
marco del contrato serán provistos por el Titular siguiendo las necesidades
expresadas en el Presupuesto aprobado, y servirán para cubrir exclusivamente
el Programa de Trabajo y el Presupuesto aprobados por el YPFB.

CLÁUSULA 6

INFORMES DE RETRIBUCIÓN DEL TITULAR

El Titular llevará en la República registros financieros y contables detallados
de las Operaciones Petroleras, así como los justificantes primarios originales
de las mismas, conforme a las prácticas usuales de la Industria y a lo
establecido en la Cláusula 2.1 del presente Anexo.

Para cumplir lo mencionado en la Cláusula 6.1 y garantizar el control eficiente
de los Costos Recuperables bajo Contrato, el Titular presentará un plan de
cuentas que permita el registro correcto de los Costos que provoque cada
actividad en las Operaciones Petroleras durante las operaciones de
Exploración, Desarrollo y Explotación que será presentado en los 30 días
siguientes a la Fecha Efectiva para su aprobación por YPFB, quien en un
plazo no mayor a 30 días deberá aprobarlo. En caso de no aprobarlo en ese
término se considerará aprobado.

Dicho plan de cuentas deberá estar disponible ante cualquier solicitud de
YPFB o cualquier otro organismo gubernamental competente de la República.

Todos los informes financieros y contables que el Titular presentará a YPFB
tendrán uniformidad en lo que se refiere a denominaciones, referencias y
codificaciones, a fin de facilitar su comprensión.

Todos los informes financieros y contables se confeccionarán al cierre de
Cada mes y recogerán la información correspondiente a los Ingresos y Costos
Recuperables del periodo.

Todos los informes financieros y contables referentes a los once (11)
primeros meses de cada Año serán presentados a YPFB dentro de los treinta
(30) Días posteriores al último día de cada mes. Los informes financieros y
contables referentes al último mes de cada Año serán presentados a YPFB
dentro de los sesenta (60) Días posteriores al último día de dicho mes.

Adicionalmente a los cálculos que debe presentar el Titular, de conformidad
Con la cláusula 14.2 del Contrato hasta el día 15 del mes siguiente, el Titular

presentará en forma mensual los informes siguientes:

6.6.1. Informe de Hidrocarburos Producidos e Hidrocarburos Netos Total Mensual.

Después de iniciar la Producción Comercial Regular en los Campos objeto del
Contrato, el Titular presentará a YPFB un informe de Hidrocarburos
Producidos e Hidrocarburos Netos por nivel productor, por Pozo y por Campo
que deberá ser entregado de acuerdo a los plazos descritos en la cláusula
6.5, e incluirá la siguiente información:

a)

b)

c)

d)

e)

9)

Cantidad de Hidrocarburos Producidos debidamente separados según
corresponda, por nivel productor, por Pozo y total del Campo Día a Día

Cantidad de Hidrocarburos Producidos debidamente separados según
corresponda, por nivel productor, por Pozo y total del Campo acumulado
hasta la fecha en cuestión

Cantidad de pérdidas de Hidrocarburos Producidos en el período y
acumulado.

Cantidad de Hidrocarburos Producidos dedicados a la quema, venteo y
consumo propio en el período y acumulado.

Cantidad de Hidrocarburos Netos entregados en el Punto de
Fiscalización a YPFB en el periodo y acumulado.

Cantidad acumulada de Hidrocarburos Producidos y almacenados en el
período indicado.

La cantidad de Gas Natural Asociado usada diariamente para llevar a
cabo las Operaciones Petroleras.

6.6.2 Informe de Costos

Cada Mes el Titular deberá preparar para YPFB un informe de Costos.

El

informe reflejará el avance de los trabajos con relación al Presupuesto

aprobado según el procedimiento descrito en la cláusula 3 de este Anexo

El

informe deberá distinguir entre Costos de Exploración, Costos de

Desarrollo y Costos de Explotación e identificará todos los componentes
principales de Costos dentro de estas categorías. El informe se entregará a
YPFB, en los plazos establecidos en la cláusula 6.5 incluyendo la información
siguiente:

a)

b)

c)

Costos ejecutados en las Operaciones Petroleras bajo este Contrato en
el Mes en cuestión y acumulados hasta el Mes correspondiente,
desglosados en los indicadores y categorías establecidas de acuerdo a
lo dispuesto en el presente Anexo .

Explicaciones sobre cualquier variación entre el Presupuesto aprobado y
los Costos reales para el periodo en cuestión.

Explicaciones sobre cualquier diferencia entre el Presupuesto aprobado
para el Año en cuestión y los Costos reales acumulados ejecutados.

=>
6.6.3 Informe de Costos Recuperables.

El informe se entregará a YPFB, en los plazos establecidos en la cláusula 6.5
incluyendo la información siguiente:

a) Desde el inicio de las Operaciones Petroleras hasta el fin del mes
anterior:
+ Los Costos Recuperables acumulados
+ Los Costos Recuperados acumulados
+ Elsaldo de los Costos Recuperables pendientes a acumular para
el mes siguiente.

b) Enel mes reportado:
+ El saldo acumulado pendiente definido en el punto a) de la presente
cláusula,
e Los Costos Recuperables generados en el Mes y que serán
utilizados en los cálculos de la Cláusula 14.2 del Contrato.
6.6.4 Informe Retribución del Titular
De conformidad con las disposiciones en la Cláusula 14.2 del Contrato, cada
Mes el Titular deberá preparar para YPFB un informe de Retribución que
incluirá la información siguiente:

a) Valor de la Retribución acumulada desde el inicio del Contrato hasta el fin
del Mes anterior;

b) Valor de la Retribución correspondiente al mes reportado.

CLÁUSULA 7
PAGOS
7.1. Bajo los términos del presente Contrato, todos los pagos que se deban a
YPFB por el Titular y los Subcontratistas, en la República serán facturados y
pagados en Bolivianos.

7.2. Todo pago que deba hacerse bajo los términos del Contrato se hará dentro de
los plazos establecidos en las Cláusulas que correspondan al Contrato.

CLÁUSULA 8

8.1.

8.2.

8.3.

AUDITORIA

YPFB, cubriendo todos los costos correspondientes, tendrá derecho a
realizar una auditoria completa de la cuenta de Costos Recuperables, así
como de los registros y originales de los justificantes primarios directamente
relacionados con esa contabilidad, en el curso de cualquier Año o parte del
mismo, dentro del período de veinticuatro (24) Meses contados a partir del
último día de dicho Año. El informe del auditor se presentará a consideración
del Titular en un plazo de sesenta (60) Días posteriores a la terminación de la
misma.

El Titular tendrá un plazo de sesenta (60) Días, contados a partir de la
recepción del informe del auditor, para responder cualquier aclaración
solicitada por YPFB.

Transcurridos los plazos establecidos en esta Subcláusula 8.1, la cuenta de
Costos Recuperables será considerada aprobada por YPFB, salvo cualquier
discrepancia reiterada señalada en el informe del auditor.

Durante el transcurso de la auditoria YPFB podrá verificar y examinar todos
los cargos y créditos del Titular relacionados con las Operaciones Petroleras,
incluidos los libros de contabilidad, asiento contable, inventarios, facturas de
existencias y cualquier otro documento como cartas y registros necesarios
para la auditoria y verificación de todos los cargos y créditos.

Además, los auditores tendrán derecho a visitar e inspeccionar, siempre que
ello tenga relación con la auditoria y en momentos razonables, todos los
lugares, plantas, instalaciones, almacenes y oficinas del Titular en la
República que presten servicio directo a las Operaciones Petroleras de
conformidad con los términos del Contrato.

Todo ajuste acordado entre el Titular y YPFB que resulte de la auditoria
deberá registrarse inmediatamente en la cuenta de Costos Recuperables.
Cualquier discrepancia no resuelta surgida de la auditoria deberá resolverse
de conformidad con lo dispuesto en la Cláusula 22 del Contrato.

Ly

la
ANEXO E

PROGRAMA Y PERÍODOS DE EXPLORACIÓN y

Y

“y
ANEXO E

PROGRAMA Y PERÍODOS DE EXPLORACIÓN

[No aplica]
ANEXO F

RETRIBUCIÓN DEL TITULAR
MN
Pl
y - a
ANEXO F

CÁLCULO DE LA PARTICIPACIÓN DE YPFB Y DE LA
RETRIBUCIÓN DEL TITULAR

Il La Participación de YPFB establecida en este Contrato reemplazará la “alícuota
adicional a las utilidades extraordinarias por actividades extractivas de recursos naturales no
renovables” establecida en el Artículo 51 bis de la Ley 843 en el caso de que ésta sea
derogada, no siendo dicha Participación de aplicación hasta ese momento.

11: Componentes de la participación de YPFB y la Retribución del Titular

En concordancia con la Cláusula 13 de este Contrato, la Retribución del Titular a ser
pagada por YPFB y la Participación de YPFB con respecto a cualquier Mes durante la
vigencia de este Contrato serán determinadas de acuerdo con las siguientes fórmulas:

PY, =1B,-T,—RT,

RT, =CR, +GDT,
donde:

PY = Participación de YPFB para el Mes “t”

RT, = Retribución del Titular para el Mes “t”

CR. = Costos recuperados para el Titular en el Mes “t”

GDT, = Monto de la Ganancia a distribuir para el Titular en el Mes “t”

IB, = Ingresos brutos generados por la venta de Hidrocarburos Netos en el
Punto de Fiscalización y cualquier otro ingreso adicional según las
condiciones comerciales establecidas en el Acuerdo de Entrega de
Hidrocarburos en el mes “t”.

T, = Valor de las regalías, participaciones e IDH correspondientes a los
hidrocarburos netos recibidos por YPFB durante el Mes “t”.

t = Numero progresivo de Mes, de manera que t=1 corresponde al Mes en

que se ubica la fecha efectiva.

GD, = (UB, -T, -CR,)
GDY, = 4h, *GD,
GDT, =(1-4b,)*GD,

donde:

GD, = Ganancia a distribuir proveniente de la venta de Hidrocarburos Netos
en el punto de fiscalización.

GDY, = Participación de YPFB en el Mes t.

qb.  = Participación porcentual de YPFB sobre la ganancia a distribuir,

proveniente de la venta de hidrocarburos netos y que se obtiene de la
aplicación de la Tabla de Participación de YPFB.

III: Costos Recuperables

Para efectos de la fórmula del apartado II de este Anexo F, el valor de CR, se

determina de acuerdo a la fórmula que se indica a continuación:

donde

Para t=1:

CR, =min((O, + D, + 4, +1TF,), LRC*(1B, -T0))

GR, =maxí(O, + D, + 4, + ITF, -(LRC*(IB, -T,))),0)

Para t>1:

CR, =miní(GR,., +0, +D, + 4, +1T,, + ITF ), LRC*(1B, -T0))

GR, = max((GR,., +0, +.D, + 4, +1T,_, + ITF,—(LRC* (IB, -T,)),03

min  = Símbolo que significa la menor de las dos cantidades que le siguen,
indicadas entre corchetes y separadas por una coma.

max  = Símbolo que significa la mayor de las dos cantidades que le siguen,
indicadas entre corchetes y separadas por una coma.

O, = Costos Recuperables incurridos en el Mes “t” con excepción de D,,
TTi1, ITF ¡1 y Ar.

D, = Depreciación de las inversiones en el Mes “t” según la cláusula 4.1.13
del anexo D (incluye las inversiones no recuperadas citadas en el Anexo G).

A; = Costos de abandono depositados en la Cuenta de Abandono en el Mes
“po,

GR. = Costos Recuperables pendientes de recuperar hasta el mes “t”. ,

LRC = Limite porcentual de los Costos Recuperables de 100% sobre los

ingresos brutos netos de regalías, participaciones e IDH correspondientes a los +?
hidrocarburos netos recibidos por YPFB durante el Mes “t”, establecido en la

Cláusula 13.2 (a) del presente Contrato. |
2

—
IT, El Impuesto sobre Transacciones efectivamente pagado en el Mes "t"
ITF, = El Impuesto a las Transacciones Financieras efectivamente pagado en
el mes "t"

En caso de que todos los Costos Recuperables del Mes “t” no puedan ser recuperados
en dicho Mes los mismos serán reportados de forma sucesiva al siguiente Mes

IV: Calculo del Índice B para el Titular

El porcentaje de participación de YPFB en las ganancias proviene de la Tabla de
Participación como gb, que depende del volumen de hidrocarburo líquido entregado en el
Punto de Fiscalización, OL, y de un cociente B, que se definen a continuación:

OL, : Volumen de hidrocarburo líquido producido en el Mes “t” en barriles/día.
El cociente B, se calcula de conformidad con la siguiente fórmula:
Unai el
DA, + YD, +) GDT,
1

B,= A A para t>1
14, +1, +) IMP,

l sl

DAy =
) = para t=1
lA,
D, = Depreciación de las inversiones calculada en el Mes “i”
DA, = Depreciación acumulada calculada de las inversiones hasta el Mes
10. (este monto se encuentra definido en el Anexo G)
IA)  = Inversiones acumuladas hasta el Mes t=0. (este monto se encuentra
definido en el Anexo G)
IMP, = Impuestos efectivamente pagados en el Mes “i” por las Empresas

Participantes a efectos de este Contrato, excepto IVA y aquellos que hayan sido reconocidos
como costos recuperables

1, = Inversión efectuada en el Mes “ij”.

¡ = Numero progresivo de Mes, de manera que i=1 corresponde al Mes en
que se ubica la fecha efectiva.

V: Aplicación de la tabla de participación en la Ganancia según los precios de venta de
los Hidrocarburos Netos.

La participación de YPFB, se calculará con la Tabla que utiliza la producción de
hidrocarburo líquido como base y el cálculo del índice B según se indica en este Anexo. Los
resultados se aplican a las ganancias a distribuir del Mes “1” (GD,) provenientes de la venta
de Hidrocarburos Netos.

TABLA
CAMPO MONTEAGUDO

Esta tabla solo aplicará para los propósitos arriba establecidos en caso que el campo
no califique como campo marginal o pequeño.

ANEXO G

INVERSIONES REALIZADAS
